             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 1 of 68




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                               Plaintiffs,                     No. 2:20-cv-4096

                       v.

LOUIS DEJOY, in his official capacity as United States
Postmaster General; ROBERT M. DUNCAN, in his
official capacity as Chairman of the Postal Service
Board of Governors; and the UNITED STATES
POSTAL SERVICE,

                               Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This lawsuit challenges Defendants’ unlawful actions designed to undermine the

effective operation of the United States Postal Service (“USPS” or “Postal Service”) and impede

the efforts of the Plaintiff States to conduct free and fair elections in the manner Plaintiff States

have chosen. The Plaintiff States bring this action to remedy the harm caused by Defendants’

actions and to protect their constitutional authority to conduct their elections in the manner their

respective legislatures have chosen.

       2.      Specifically, the States challenge several of USPS’s recent operational and policy

changes, some implemented by USPS for the stated purpose of reducing the agency’s operating

costs, but which have led to significant delays in mail delivery across the country.

       3.      These changes—which include prohibiting late or extra trips by postal workers

that are often necessary to keep the mail moving forward in the mailstream; requiring carriers to
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 2 of 68




adhere rigidly to start and stop times regardless of whether all mail for their route has arrived or

been delivered; and limiting the use of overtime—were made without due regard to their likely

impact on mail service and in violation of the procedural requirements of the Postal

Reorganization Act.

        4.      These policy changes also are inconsistent with the Postal Service’s longstanding

practice: Keep every piece of mail moving each day toward its final destination and deliver every

piece of mail ready for delivery.

        5.      These changes were made despite the ongoing COVID-19 pandemic, which has

imposed significant and unanticipated burdens that make it more challenging for the Postal

Service to meets its objective. Postal employees, as essential workers, remain at increased risk of

contracting the virus; indeed, nearly 10 percent of the 630,000 postal workers nationwide have

contracted it as of August 2020.1 Increased rates of absence due to illness and the need to

quarantine workers who may have been exposed require other postal workers to work additional

hours, making the limitation of overtime and the Postal Service’s other policy changes

particularly ill-advised.

        6.      What is more, USPS has implemented these unlawful policy changes just months

before the November 3, 2020, general election. In this election, far more Americans will cast

their ballots by mail than have ever done so before. In 28 states—including Plaintiff

Commonwealth of Pennsylvania, Plaintiff State of Delaware, Plaintiff State of Maine, Plaintiff

Commonwealth of Massachusetts, and Plaintiff State of North Carolina—voters will be able to

apply for and cast a mail-in ballot for any reason. Voters in six other states will be able to invoke

        1
         Jason Knowles and Ann Pistone, USPS workers concerned agency isn’t doing enough
to protect essential workers from COVID-19, ABC7 Chicago (Aug. 14, 2020), https://abc7
chicago.com/usps-covid-illinois-postal-service/6360074/



                                                  2
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 3 of 68




the COVID-19 pandemic to vote by mail. Plaintiff District of Columbia and nine additional

states—including Plaintiff State of California—will send mail-in ballots to every eligible voter.

And in seven other states, voters may request a mail-in ballot if they will not be able to vote in

person on the day of the election.

        7.      Many of these states are already seeing record numbers of mail-in ballot requests.

As of this week, North Carolina has received more than 10.8 times the number of absentee ballot

requests than the state had at the same time in 2016.

        8.      Many states have only recently expanded their use of mail-in ballots. In California

and the District of Columbia, for the first time, all registered active voters will automatically be

sent a mail-in ballot for the November 2020 general election. In Pennsylvania and Delaware, all

voters were given the option of voting by mail for the first time in the 2020 primary election. In

that election, the number of mail-in votes in Pennsylvania was nearly eighteen times what it had

been in 2016.

        9.      While mail-in ballots are a convenience for some voters, they are a necessity for

others. For voters with disabilities or those who are unable to get to the polls, casting a mail-in

ballot may be the only realistic means of voting. Furthermore, given the strong likelihood that

the COVID-19 pandemic will not have abated by November, in-person voting will present an

increased risk of infection. This risk is only exacerbated for elderly voters and others who are

particularly vulnerable to the illness. For such voters, the ability to cast a ballot by mail is

essential.

        10.     Despite the many benefits of mail-in voting—and the necessity of relying on

mail-in voting during the current health crisis—President Trump has repeatedly sought to

undermine confidence in voting by mail, falsely asserting that mail-in votes are subject to




                                                   3
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 4 of 68




widespread fraud. In fact, the States take numerous steps to protect against fraud, through

techniques such as matching signatures, requiring witnesses, and providing each voter with an

individually identified return envelope in which to place the voter’s sealed ballot.

        11.     Contrary to President Trump’s claims, there is no evidence that mail-in ballots

contribute to fraud.

        12.     President Trump’s attacks on mail-in voting have only escalated recently, as he

has stated that he opposes providing USPS with additional funding because he believes that,

without such funding, “USPS will not be able to have universal mail-in voting because they’re

not equipped to have it.”

                                  JURISDICTION AND VENUE

        13.     This action arises under the Postal Reorganization Act, 39 U.S.C. § 3661, and the

United States Constitution. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, 28

U.S.C. § 1339, and 39 U.S.C. § 409.

        14.     In addition, this Court has the authority to issue the declaratory relief sought

pursuant to 28 U.S.C. § 2201.

        15.     Venue is proper in this Court because Plaintiff Commonwealth of Pennsylvania

resides in this district and because a substantial part of the events giving rise to this action

occurred in this district. See 28 U.S.C. § 1391(e)(1).

                                           THE PARTIES

        16.     Plaintiff Commonwealth of Pennsylvania is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Josh

Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1.




                                                   4
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 5 of 68




       17.     Plaintiff State of California is a sovereign state of the United States of America.

This action is brought on behalf of the State of California by Attorney General Xavier Becerra,

the “chief law officer of the State.” Cal. Const. art. V, § 13.

       18.     Plaintiff State of Delaware is a sovereign state of the United States of America.

This action is brought on behalf of the State of Delaware by Attorney General Kathleen Jennings

as the “chief law officer of the State,” charged with protecting public rights and enforcing public

duties in court. Darling Apartment Co. v. Springer, 22 A.2d 397, 403 (Del. 1941). Attorney

General Jennings also brings this action on behalf of the State of Delaware pursuant to her

statutory authority to represent the State and its instrumentalities in all legal proceedings. Del.

Code Ann. tit. 29, § 2504.

       19.     Plaintiff the District of Columbia (the “District”) is a sovereign municipal

corporation organized under the Constitution of the United States. It is empowered to sue and be

sued, and it is the local government for the territory constituting the permanent seat of the federal

government. The District is represented by and through its chief legal officer, the Attorney

General for the District of Columbia, Karl A. Racine. The Attorney General has general charge

and conduct of all legal business of the District and all suits initiated by and against the District

and is responsible for upholding the public interest.

       20.     Plaintiff State of Maine is a sovereign state of the United States of America. This

action is brought by and through the State of Maine’s Attorney General, Aaron M. Frey. The

Attorney General of Maine is a constitutional officer with the authority to represent the State of

Maine in all matters and serves as its chief legal officer with general charge, supervision, and

direction of the State’s legal business. Me. Const. art. IX, Sec. 11; Me. Rev. Stat. tit. 5, §§ 191 et

seq. The Attorney General’s powers and duties include acting on behalf of the State and the




                                                   5
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 6 of 68




people of Maine in the federal courts on matters of public interest. The Attorney General has the

authority to file suit to challenge action by the federal government that threatens the public

interest and welfare of Maine residents as a matter of constitutional, statutory, and common law

authority.

       21.     Plaintiff Commonwealth of Massachusetts is a sovereign state of the United

States of America. Massachusetts is represented by its Attorney General, Maura Healey.

Attorney General Healey is the chief law enforcement officer in Massachusetts and has both

statutory and common-law authority to bring lawsuits to protect the interests of the

Commonwealth of Massachusetts and the public interest of the people. Feeney v.

Commonwealth, 366 N.E.2d 1262, 1265-66 (Mass. 1977); Mass. Gen. Laws ch. 12, §§ 3, 10.

       22.     Plaintiff State of North Carolina is a sovereign state of the United States of

America. North Carolina is represented by its Attorney General, Joshua H. Stein, who is the

chief law enforcement officer of the State. The Attorney General brings this lawsuit under his

constitutional, statutory, and common-law authority.

       23.     Defendant Louis DeJoy is the United States Postmaster General and is sued in his

official capacity. His principal address is 475 L’Enfant Plaza S.W., Washington, D.C. 20260.

       24.     Defendant Robert M. Duncan is the Chairman of the Postal Service Board of

Governors and is sued in his official capacity. His principal address is 475 L’Enfant Plaza S.W.,

Washington, D.C. 20260.

       25.     Defendant United States Postal Service is “an independent establishment of the

executive branch” of the U.S. government. 39 U.S.C. § 201. Its principal address is 475 L’Enfant

Plaza S.W., Washington, D.C. 20260. Congress has waived the Postal Service’s immunity from

suit. 39 U.S.C. § 401.




                                                 6
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 7 of 68




                                         BACKGROUND

                                 I. Elections in the United States

        26.     The Constitution invests the States with primary authority for regulating elections

for federal office.

        27.     Under the Elections Clause, each State’s legislature shall prescribe “The Times,

Places and Manner of holding Elections for Senators and Representatives” to represent that State.

U.S. Const., art. I, § 4, cl. 1. That clause further provides that Congress—and only Congress—

“may at any time by law make or alter such regulations.” Id.

        28.     The exercise of State power under the Elections Clause is necessary for elections

“to be fair and honest and if some sort of order, rather than chaos, is to accompany the

democratic processes.” Storer v. Brown, 415 U.S. 724, 730 (1974). Consequently, “States have

evolved comprehensive, and in many respects complex, election codes regulating in most

substantial ways, with respect to both federal and state elections, the time, place, and manner of

holding primary and general elections, the registration and qualifications of voters, and the

selection and qualification of candidates.” Id.

        29.     Each State also possesses the constitutional prerogative, under the Electors

Clause, to “appoint” presidential electors “in such Manner as the Legislature thereof may direct.”

U.S. Const. art. II § 1, cl. 2. The Electors Clause “‘convey[s] the broadest power of

determination’ over who becomes an elector” to the States. Chiafalo v. Washington, 140 S. Ct.

2316, 2324 (2020) (quoting McPherson v. Blacker, 146 U.S. 1, 27 (1892)).

        30.     The 26th Amendment further guarantees that the “right of citizens of the United

States, who are eighteen years of age or older, to vote shall not be denied or abridged by the

United States or by any State on account of age.” U.S. Const. amend. XXVI.




                                                  7
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 8 of 68




                                 II. Voting in the Plaintiff States

                                           Pennsylvania

       31.     For several decades, Pennsylvania has allowed for absentee voting by, among

others, individuals serving in the military and anyone who would be away from his or her polling

place on Election Day for business or occupational reasons. 25 Pa. Stat. § 3146.1.

       32.     In October 2019, Pennsylvania enacted Act 77, the most significant change to the

Commonwealth’s elections code in more than 80 years. See Act of October 31, 2019, P.L. 552

No. 77 (Act 77). Among other reforms, Act 77 gave Pennsylvanians more time to register to

vote; instituted no-excuse mail-in voting for all Pennsylvania voters; extended mail-in and

absentee submission deadlines; allowed Pennsylvanians to request placement on a permanent

mail-in or absentee ballot list for all elections held in a calendar year; and provided funding for

local election board to implement more secure voting procedures, including machines with a

voter-verifiable paper ballot.

       33.     Act 77 took effect for the 2020 primary election and will govern the November

2020 general election in Pennsylvania. As a result, any registered Pennsylvania voter is entitled

to vote by an official mail-in ballot in the 2020 election. 25 Pa. Stat. § 3150.11.

       34.     The deadline to register to vote in Pennsylvania is 15 days before the election. 25

Pa. Stat. § 3071. For the November 2020 general election, this deadline is October 19, 2020.

       35.     Voters apply for a mail-in or absentee ballot by mailing or hand-delivering a

paper form to the county board of elections. 25 Pa. Stat. § 3150.12(f); 25 Pa. Stat. § 3146.2.

Voters with qualifying state identification can also submit an application for a mail-in or




                                                  8
                Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 9 of 68




absentee ballot entirely online. 25 Pa. Stat. § 3150.12(f); 25 Pa. Stat. § 3146.2(k); Pa. Dep’t of

State, Ballot Request Application.2

         36.      Applications for mail-in and absentee ballots must be submitted one week before

the election and received by county board of elections “not later than five o’clock P.M. of the

first Tuesday prior to the day of” any election. 25 Pa. Stat. § 3150.12a(a); 25 Pa. Stat.

§ 3146.2a(a). For the November 2020 general election, the deadline to apply for a mail-in or

absentee ballot is 5 p.m. on Tuesday, October 27.

         37.      Voters who satisfy an exception, such as voters with a disability or who were

unable to apply for business or occupational reasons, may apply for an absentee ballot until polls

have closed. 25 Pa. Stat. § 3146.2a.

         38.      Beginning 50 days before the election, the county board of elections must begin

mailing mail-in and absentee ballots as soon as the ballot is certified and the ballots are available.

25 Pa. Stat. §§ 3150.12a(a), 3150.15; 25 Pa. Stat. §§ 3146.2a(a), 3146.5(b)(1). Once delivery of

mail-in and absentee ballots has begun, the county board of elections must mail or deliver mail-

in and absentee ballots to voters within 48 hours of receiving and approving an application for a

mail-in ballot. 25 Pa. Stat. § 3150.15; 25 Pa. Stat. § 3146.5(b)(1). Because applications can be

submitted until a week before the election, the latest a Pennsylvania county board can mail a

ballot for the November 2020 general election is Thursday, October 29.

         39.      Act 77 provides that, except for overseas military ballots, mail-in and absentee

ballots will be counted only if they are received by the county board of elections by 8 p.m. on the

day of the election. 25 Pa. Stat. §§ 3150.16; 3511; 25 Pa. Stat. § 3146.6. Voters must mail the


         2
             https://www.pavoterservices.pa.gov/OnlineAbsenteeApplication/#/OnlineAbsentee
Begin.



                                                   9
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 10 of 68




completed ballot or deliver it in person to the county board of elections. 25 Pa. Stat. § 3150.16;

25 Pa. Stat. § 3146.6.

       40.      In response to the COVID-19 pandemic and the significant increase in mail-in

voting applications, Pennsylvania will provide funding to allow counties to send a postage-paid

ballot-return envelope with each ballot for the November 2020 general election. The

Pennsylvania Department of State is working with individual counties to identify the easiest

manner of implementing pre-paid postage for November's returned ballots—whether it be

reimbursed metered postage, funding Business Reply Mail postage costs, or reimbursement for

stamps.

       41.      Pennsylvania voters at any time can request to be placed on a permanent mail-in

or absentee ballot list. 25 Pa. Stat. § 3150.12(g); 25 Pa. Stat. § 3146.2(e.1). Voters on this list

will receive a mail-in or absentee ballot application every year. If the voter completes the

application and requests to receive a mail-in or absentee ballot for all other elections during that

calendar year, then the voter will automatically receive a mail-in or absentee ballot for the

remainder of the calendar year. More than 1.1 million Pennsylvania voters signed up for the

permanent mail-in ballot list for elections in calendar year 2020.

       42.      On June 2, 2020, Pennsylvania conducted its first election under Act 77. “Nearly

1.5 million voters cast their vote by mail-in or absentee ballot, 17 times the number that voted

absentee in the 2016 primary, when approximately 84,000 absentee ballots were cast.” Pa. Dep’t

of State, Pennsylvania 2020 Primary Election Act 35 of 2020 Report 4 (Aug. 1, 2020) (“2020

Report”).3 The 2020 Report explained that four “unprecedented conditions” occurred for the

2020 primary: (1) all 67 counties implemented new voting systems with a voter-verifiable paper

       3
           https://www.dos.pa.gov/VotingElections/Documents/2020-08-01-Act35Report.pdf



                                                  10
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 11 of 68




ballot; (2) the expansion of mail-in voting to all eligible voters; (3) the COVID-19 global

pandemic; and (4) civil unrest in response to the death of George Floyd, leading to curfews,

travel restrictions, and office closures. Id. at 4. Nearly 1.5 million Pennsylvanians voted by mail

and more than 1.3 million voted in person, resulting in “overall turnout . . . far higher than in

2012,” the last election in which a presidential primary was not contested in either party. Id. The

ability to cast a mail-in ballot was particularly important in larger counties where hundreds of

poll sites were consolidated for reasons related to COVID-19 and civil unrest. See id. at 31-32

(Allegheny consolidated 830 polling places into 211; Delaware consolidated 151; Montgomery

consolidated 212; and Philadelphia consolidated 850 into 190).4

       43.     Older individuals, those 65 and over, make up 18.7 percent of Pennsylvania’s

population, compared to 14.9 percent nationally.

       44.     As of August 17, 2020, more than 8.67 million Pennsylvanians have registered to

vote. Of these, more than 1.68 million voters have requested a mail-in or absentee ballot for the

November 2020 general election and more than 1.34 million voters have been approved. By

comparison, only 356,300 absentee ballot requests were approved for the 2008 general election;

311,477 for the 2012 general election; and 322,467 for the 2016 general election.

                                             California

       45.     California has a decades-long history of safely and securely administering mail-in

elections. California began tracking the use of absentee mail-in voting in 1962, and it has

allowed absentee mail-in voting for any registered voter, for any reason, since 1979.


       4
        See also, e.g., Julian Routh, County announces consolidated voting places for June 2
Pa. primary, Pittsburgh Post-Gazette (May 15, 2020), https://www.post-gazette.com/news/vote
2020/2020/05/15/allehgeny-County-announces-consolidated-voting-places-for-June-2-Pa-
primary/stories/202005150141.



                                                 11
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 12 of 68




       46.     In June 2020, in response to COVID-19, the California Legislature enacted, and

Governor Gavin Newsom signed, Assembly Bill 860, which requires that all active registered

voters in California receive a vote-by-mail ballot in the mail prior to the November 2020 general

election. 2020 Cal. Stat. ch. 4 (AB 860).

       47.     For the November 2020 general election, the California elections officials shall,

no later than 29 days before the day of the election, begin mailing ballots and required election

materials to every active registered voter in each county. The county elections official shall have

five days to mail a ballot to each person who is registered to vote on the 29th day before the day

of the election and five days to mail a ballot to each person who is subsequently registered to

vote. Cal. Elec. Code § 3000.5. This must include a ballot, and all supplies necessary for the use

and return of the ballot, including an identification envelope with prepaid postage for the return

of the vote by mail ballot. Cal. Elec. Code § 3010.

       48.     California voters may return completed ballots by mail (with postage prepaid by

the State); by returning the ballot in person to a polling place, vote center or early voting

location, or office of county elections official; by dropping the ballot into one of the county’s

ballot drop boxes; or authorizing someone to return the ballot on the voter’s behalf. Cal. Elec.

Code § 3017, subds. (a), (b). The State accepts completed ballots that are postmarked no later

than Election Day or received by other means no later than the time the polls close on Election

Day. Cal. Elec. Code § 3020.

       49.     County election officials must examine the postmark on the return envelope and

signature on the declaration before processing the ballot. Signatures are also reviewed to ensure

that a voter’s signature on the ballot declaration matches the signature of that voter in the

registration files. Cal. Elec. Code §§ 3020, 3019.




                                                 12
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 13 of 68




       50.     County election officials may begin to process vote by mail ballot return

envelopes beginning 29 days before the election. Processing vote by mail ballot return envelopes

may include verifying the voter’s signature on the vote by mail ballot return envelope pursuant to

Section 3019 and updating voter history records. Cal. Elec. Code § 15101(a). For the statewide

general election to be held on November 3, 2020, any jurisdiction having the necessary computer

capability may start to process vote by mail ballots on the 29th day before the election.

Processing vote by mail ballots includes opening vote by mail ballot return envelopes, removing

ballots, duplicating any damaged ballots, and preparing the ballots to be machine read, or

machine reading them, including processing write-in votes so that they can be tallied by the

machine. However, under no circumstances may a vote count be accessed or released until 8

p.m. on the day of the election. All other jurisdictions shall start to process vote by mail ballots at

5 p.m. on the day before the election. Cal. Elec. Code § 15101(b)(2). Results of any vote by mail

ballot tabulation or count shall not be released before the close of the polls on the day of the

election. Cal. Elec. Code § 15101(c).

       51.     For the November 2020 general election, county election officials must accept as

timely cast any ballot received by the voter’s elections official via USPS or a bona fide private

mail delivery company by the 17th day after Election Day as long as the ballot is either (1)

postmarked on or before election day, is time stamped or date stamped by a bona fide private

mail delivery company on or before election day or it is otherwise indicated by USPS or a bona

fide private mail delivery company that the ballot was mailed on or before election day; or (2) if

the ballot has no postmark, a postmark with no date, or an illegible postmark, and no other

information is available from USPS or the bona fide private mail delivery company to indicate

the date on which the ballot was mailed, the vote by mail ballot identification envelope is date




                                                  13
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 14 of 68




stamped by the elections official upon receipt of the vote by mail ballot from USPS or a bona

fide private mail delivery company, and is signed and dated prior to or on Election Day. Cal.

Elec. Code § 3020(d).5

        52.      For prior elections, California has paid USPS Marketing Mail rate for distributed

ballots and Business Reply Mail rate (First-Class equivalent) for returned ballots.

        53.      For elections other than the November 2020 general election, voters can request

to be placed in permanent vote-by-mail status. Cal. Elec. Code. § 3000, et seq. Voters can

complete a one-time application through their elections office online or by mail. Voters who

complete the application to become a permanent vote-by-mail voter will automatically receive a

mail-in ballot for all subsequent elections. A voter’s permanent vote-by-mail status will end if

the voter cancels their status or if the voter does not vote in four consecutive statewide general

elections. As of filing, 14.4 million California voters are currently on the permanent mail-in

ballot list.

        54.      Between tracking of individual ballots, verification of individual signatures, and

other safeguards, California’s vote-by-mail system has proven to be secure and, historically,

there is no evidence of significant levels of voter fraud related to vote-by-mail ballots in

California.




        5
          For purposes of this section, “bona fide private mail delivery company” means a courier
service that is in the regular business of accepting a mail item, package, or parcel for the purpose
of delivery to a person or entity whose address is specified on the item. Cal. Elec. Code
§ 3020(c). Notably, about 3,000 routes in California are only covered by rural carriers, meaning
that residents along these routes heavily rely on USPS to send and receive mail. Erika D. Smith,
Column:Trump is so dumb trying to sabotage USPS, Democrats. He’s hurting his own voters,
L.A.Times (Aug. 14, 2020), https://www.latimes.com/california/story/2020-08-14/trump-usps-fight-
hurts-voters-before-november-election.



                                                  14
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 15 of 68




       55.     California’s vote-by-mail system is widely and increasingly used by California

voters. In the 2020 primary election, over 9.6 million ballots were cast, considerably above the

7.1 million ballots cast for the most recent similar election, the 2018 primary election. And the

percentage of total ballots cast by voting by mail increased as well, from 67.7 percent of the total

ballots cast in the 2018 primary election to 72.08 percent of the total ballots cast in the 2020

primary election.

       56.     California’s expansive vote-by-mail system allowed the state to run elections

during the COVID-19 pandemic without the danger of voters congregating at overcrowded

polling stations. In two special elections held in May 2020 , in which all active status, registered

voters in those districts were automatically sent mail-in ballots, voter participation remained

about the same or increased compared to the March 3, 2020, primary, in which mail-in ballots

were not automatically sent to all active voters, except in Los Angeles County. In California’s

25th Congressional District, there was 41.06 percent voter participation in the May special

election, an increase from 38.95 percent voter participation in the March primary. In California’s

28th State Senate District, there was 38.95 percent voter participation in the May special

election, compared to 44.84 percent in the March primary.

       57.     Approximately 14.8 percent of California’s population is aged 65 years or older.

       58.     As of filing, 20.9 million active California voters will automatically be receiving a

mail-in ballot for the November 2020 general election.

                                             Delaware

       59.     Delaware has allowed absentee voting for decades. Article V, § 4A of the

Delaware Constitution directs the Delaware General Assembly to enact laws allowing for

absentee voting for certain specified categories of individuals. Today, Delaware law allows

qualified, registered voters who are unable to appear at their polling place to vote absentee if,


                                                 15
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 16 of 68




among other listed reasons, they are sick, physically disabled, absent from the State due to public

or military service, or because they are living abroad or on vacation. Del. Code Ann. tit. 15,

§ 5502. Delaware subsequently permitted some of these classes of individuals to obtain

permanent absentee status and receive an absentee ballot for every election. Del. Code Ann. tit.

15, § 5503(k).

       60.       Absentee voting eligibility for Delaware’s 2020 presidential primary was

expanded due to the COVID-19 pandemic through an executive order issued by Delaware

Governor John C. Carney, Jr., which allowed any otherwise duly-registered voter to vote by

absentee ballot using the “sick or physically disabled” qualification under Delaware law if the

individual was abiding by Centers for Disease Control & Prevention and Delaware Division of

Public Health guidelines by exercising self-quarantine or social distancing to avoid potential

exposure to (and community spread of) COVID-19. See Sixth Modification of the Declaration of

a State of Emergency for the State of Delaware Due to a Public Health Threat (Mar. 24, 2020).6

More than 56,000 individuals utilized this expanded absentee voting eligibility to cast an

absentee ballot for the 2020 presidential primary, compared to 5,046 individuals who voted by

absentee ballot for the 2016 presidential primary.

       61.       On July 1, 2020, Delaware enacted legislation to allow any registered voter to

vote by mail-in ballot for the non-presidential primary election scheduled for September 15,

2020, the general election on November 3, 2020, and any special election to be called in 2020

due to a vacancy in a statewide office, the Delaware General Assembly, or an office of United

States Representative, Senator, or Presidential Elector. Del. Code Ann. tit. 15, § 5601.



       6
           http://governor.delaware.gov/health-soe/sixth-state-of-emergency/.



                                                 16
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 17 of 68




       62.     Under the new mail-in voting law, the State Election Commissioner is required to

send an application to receive a mail-in ballot to every qualified, registered voter no less than 60

days before an applicable election. Del. Code Ann. tit. 15, § 5603(a). For each registered voter

who requests a mail-in ballot, the Delaware Department of Elections must send that voter a mail-

in ballot, instructions for completing the ballot, and a postage-paid envelope marked “BALLOT

ENVELOPE” to return it. Del. Code Ann. tit. 15, § 5604(b). These materials must be sent to the

requesting registered voter not more than 30 days nor less than 4 days prior to the applicable

election, and within 3 days of the materials becoming available to the Department of Elections.

Id. As a matter of practice, the Department of Elections sends outbound election materials by

First-Class Mail, except for the mail-in voting application, which is sent Business Reply Mail.

The postage-paid ballot envelopes sent to voters are marked First-Class.

       63.     Delaware voters may return completed ballots to the Department of Elections in

one of three ways: depositing the ballot envelope in a United States postal mailbox; delivering

the ballot envelope to the Department of Elections; or placing the ballot envelope in a secure

drop-box located in a publicly accessible portion of a Department of Elections office either

before or on the day of election. Del. Code Ann. tit. 15, § 5607(a)(4). In each case, the

Department of Elections must receive a mail-in ballot before the polls close on the day of

election in order for it to be counted. Del. Code Ann. tit. 15, § 5608.

       64.     Approximately 19.4 percent of Delaware residents, and 24.2 percent of all

registered Delaware voters, are 65 years of age or older.

       65.     As of filing, 727,968 Delaware voters have registered to vote. Of these, 81,677

voters have requested an absentee or mail-in ballot for the November 2020 general election.

       66.     As of filing, 24,552 Delaware voters are on the permanent absentee ballot list.




                                                 17
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 18 of 68




                                        District of Columbia

       67.     In the District of Columbia, voters may cast an absentee ballot via mail without an

excuse, or cast a ballot in person during early voting or on Election Day.

       68.     Ballots cast by mail must be postmarked or otherwise demonstrated to have been

sent on or before Election Day and must arrive no later than the tenth day after Election Day.

       69.     Due to the COVID-19 pandemic, the District of Columbia Board of Elections

(DCBOE) encouraged voters to cast their ballots by mail for the June 2, 2020, primary election.

For that election, all active registered voters received an absentee ballot application and a

postage-paid return envelope. D.C. Code § 1-1001.05(a)(9A).

       70.     Tens of thousands of voters submitted that application and participated in the

election via mail-in ballot. Of the nearly 115,000 ballots cast in that election, 67 percent were

cast by mail. By comparison, in the 2016 primary, just 5.5 percent of ballots were cast by mail.

       71.     To protect the public and election workers, DCBOE is strongly encouraging

voters to vote by mail for the November 2020 general election. For that election, all active

registered voters will receive an absentee ballot and a postage-paid return envelope at their

registered address or mailing address. D.C. Code § 1-1001.05(a)(9A-i). Voters will not be

required to request a mail-in ballot.

       72.     Due to COVID-19, and in comparison to previous presidential elections, there

will be diminished availability to cast a ballot early in person or in person on Election Day. For

example, while there were 143 Election Day precinct-based polling places for the November 8,

2016 election, there will be just 89 Election Day Vote Centers on November 3, 2020.

       73.     As of 2019, 12.4 percent of District residents were age 65 or older.




                                                 18
                Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 19 of 68




          74.     As of July 31, 2020, there were 503,093 registered voters in the District of

Columbia.

                                                 Maine

          75.     Before 1999, Maine voters could vote absentee when the voter was unable to cast

a ballot due to: absence from the municipality during the time the polls are open on election day;

physical incapacity; confinement in a penal institution; or unreasonable distance from the polls,

if the voter is a resident of a township, coastal island ward or district. Me. Rev. Stat. Ann. Tit.

21-A § 751 (1999). Since 1999, Maine voters also have been able to vote absentee with no

excuse. Me. Rev. Stat. Ann. Tit. 21-A § 751 (2020).

          76.     To vote absentee, a voter must request a ballot. A request for a no excuse absentee

ballot must be made no later than 5 p.m. on the Thursday before Election Day, which is October

29, 2020, for the upcoming election. Voters can still obtain an absentee ballot after that deadline

if they can invoke one of the reasons listed in Me. Rev. Stat. Ann. Tit. 21-A § 753-B(2)(D)

(2020).

          77.     Voters may choose between three methods of absentee voting: voters may mail

their completed ballot to the municipal office for the municipality where they are registered to

vote; voters may carry their completed ballot to that same municipal office, or have a family

member or authorized third person do so; and voters may complete their ballot prior to Election

Day in the presence of the clerk in their municipality.

          78.     With an exception for communities with fewer than 100 residents, absentee

ballots must be received in the municipal office before 8 p.m. on Election Day to be counted.

Me. Rev. Stat. Ann. Tit. 21-A §§ 626(2), 755 (2020).




                                                   19
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 20 of 68




       79.     The need for an effective vote-by-mail option is critical in Maine because the

electorate includes relatively high levels of individuals unable to vote in person and individuals

at risk of severe illness from COVID-19, particularly disabled and elderly voters.

       80.     Maine has among the highest rates of disability in the nation: According to the

Maine Center for Disease Control, 22.1 percent of adults in Maine have some form of disability.

Disabled Mainers vote at extremely high rates. In the November 2016 election, for example, 70.2

percent of disabled Mainers voted, the third-highest figure in the country.

       81.     Additionally, certain conditions which can result in disability, such as obesity and

cancer, place individuals at an increased risk of severe illness from COVID-19. Maine has the

highest obesity rate in New England, as well as the ninth-highest cancer rate in the country.

According to the Maine Center for Disease Control, about half of Maine adults over the age of

18 are at risk of serious illness from COVID-19 due to age and pre-existing medical conditions.

       82.     Moreover, Maine is the oldest state in the nation. As of July 2019, approximately

21 percent of the population was over 65 years old. Older voters are also disproportionately

represented in the Maine electorate. Of the approximately 693,000 Mainers who voted in the

November 2018 election, more than a third were over the age of 65 (approximately 273,000

voters, or 79 percent of potential voters in that age group). Maine’s older voters are particularly

susceptible to harm from COVID-19. Over 27 percent of COVID-19 cases identified in Maine

are among Mainers aged 60 or older.

       83.     Voting by mail is especially beneficial for Maine voters who are homebound,

such as the elderly and members of the disabled community; those who are economically

disadvantaged and have limited access to transportation and childcare that would enable them to

vote in person during a set timeframe; overseas and military voters; those who are temporarily




                                                 20
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 21 of 68




away from home for work or family reasons; those who provide care for individuals must

vulnerable to COVID-19; and those who may not have time to get to the polls during set hours,

such as shift workers, caregivers, single parents, and those without childcare or time off from

work.

        84.     Maine’s most recent primary, held on July 14, 2020, shows the importance of

allowing voters to vote by mail. The percentage of ballots voted by mail increased significantly

over prior years. Historically, the rate at which Maine voters voted by mail has been lower than

10 percent in general elections and less than 3 percent in primaries. Based upon final figures for

the July 2020 primary, there were 111,139 ballots cast by mail, which equates to about 35

percent of ballots cast. This represents at least a 10 fold increase over primaries in the last four

election cycles.

        85.     As of August 3, 2020, there are 1,063,383 residents are registered to vote.

Between August 17, 2020 (when it was launched) and August 20, 2020, 45,976 voters have

applied for an absentee or mail-in ballot through the online ballot request service, more than the

total for the 2016 general election.

                                           Massachusetts

        86.     Massachusetts has a long history of safely and securely accepting absentee ballots

by mail. See Mass. Gen. Laws ch. 54, §§ 89-100. In 2014, Massachusetts law was changed to

allow “early voting” for biennial state elections only, beginning with the 2016 election. The law

provided for early voting in person or by mail, but only during the early voting period, which

was limited to 10 days before the election. See Mass. Gen. Laws ch. 54, § 25B. The two systems

(absentee voting and early voting) overlap in several ways, but the most important difference is

that the state constitution requires that absentee voters must have an excuse (for example, a voter




                                                  21
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 22 of 68




can vote absentee if he is away from his city or town on Election Day), see Mass. Const. amend.

art. CV, but no excuse is needed in order to vote early.

       87.     In 2020, in response to the ongoing COVID-19 pandemic, Massachusetts

expanded its early voting program to permit voters to vote by mail without an excuse for an

extended period of time over the previous law. Every registered voter is now eligible to vote

early by mail in Massachusetts this year. A registered voter need only complete a timely

application for a mail-in ballot to vote by mail this year in the State Primary or the State

Election. See Mass. Stat. 2020, ch. 115, § 6

       88.     The deadline to register to vote in the State Primary (to be held on September 1,

2020) is August 22. The deadline to register to vote in the State Election (to be held on

November 3, 2020) is October 24. Mass. Stat. 2020, ch. 115, § 18. A voter can register online, by

mail, or in person at any city or town hall in Massachusetts. See Mass. Gen. Laws ch. 51, §§ 3,

26

       89.     In order to vote by mail, a registered voter must send a signed application for a

mail-in ballot to a local election office. The voter will then be mailed a ballot to vote and return.

See Mass. Stat. 2020, ch. 115, § 6

       90.     In order to make a timely request for a mail-in ballot, the voter’s application for a

ballot must be received by local election officials at least 4 business days before the relevant

election. Local election officials mail ballots to voters as soon as they are available; this year,

state law requires that ballots be made available to local election officials for the State Election

no later than October 5, 2020. See Mass. Stat. 2020, ch. 115, § 6.

       91.     Each voter that makes a timely request for a mail-in ballot will receive a ballot,

instructions, a security envelope in which to conceal the ballot after voting which contains an




                                                  22
             Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 23 of 68




affidavit that the voter must sign, and a larger envelope in which to return the security envelope.

Once a voter receives a mail-in ballot, it can be completed and returned to local election officials

either by mail or, where available, to a secure drop box. To be counted, the completed ballot

must be received by a particular time by local election officials. For the State Primary on

September 1, the ballot needs to be returned by 8 p.m. on September 1. For the State Election on

November 3, a ballot, if mailed, needs to be postmarked by November 3 and it must reach the

local election office by November 6. Hand-delivered ballots must be returned by 8 p.m. on

November 3 for the State Election. See Mass. Stat. 2020, c. 115, § 6(h)(3).

       92.     For mail-in ballots, the envelopes provided to voters from Massachusetts are

postage prepaid First-Class Mail rate for returned ballots.

       93.     Approximately 14 percent of the Massachusetts population is age 65 or older.

       94.     As of August 19, 2020, Massachusetts had 4,642,444 registered voters, of whom

1,081,089 have requested mail-in ballots for the September 1 primary election.

                                          North Carolina

       95.     North Carolina has been safely and securely administering elections, including by

giving voters the option to vote by mail for any reason, since 1999.

       96.     To vote by mail, voters must first be registered to vote. N.C. Gen. Stat. § 163-

82.1. To vote in the 2020 general elections in North Carolina, voters who wish to register online

or in-person must do so by October 9, 2020. N.C. Gen. Stat. § 163-82.6(d). Voters who wish to

register by mail must ensure that their registration application is postmarked by October 9, 2020.

Id.

       97.     To vote by mail, the voter must first request an absentee ballot by filling out a

form provided by the North Carolina State Board of Elections. N.C. Gen. Stat. § 163-230.2. This

form is available for download at the State Board’s website and is also available for pickup at all


                                                 23
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 24 of 68




county board of elections offices. Id. The form can also be mailed to the interested voter upon

request. Id. Absentee ballots may be requested until 5 p.m. on October 27, 2020. N.C. Gen. Stat.

§ 163-230.1(a). If the voter is requesting her absentee ballot by mail, the county board of

elections office to which the voter sends her request must receive the request by 5 p.m. on

October 27, 2020. Id.

       98.       County boards of elections will begin mailing absentee ballots to voters who have

requested them using the request form beginning on September 4, 2020.

       99.       Voters may return completed ballots by mail. N.C. Gen. Stat. § 163-231(b).

Alternatively, they may return completed ballots in-person to a county board of elections office

or to early-voting sites during the early-voting period. Id. Absentee ballots must be returned to

the county board of elections no later than 5 p.m. on Election Day. Id. Absentee ballots received

after 5 p.m. on Election Day will be counted only if they are postmarked on or before Election

Day and are received by mail no later than 5 p.m. three days after Election Day (in 2020,

November 6). Id.

       100.      In a recent survey, 48 percent of likely voters in North Carolina said that they

were “likely to vote by mail” in the 2020 General Election, compared to the 3 percent who voted

by mail in 2016.7 In 2016, 4,769,640 voters cast ballots. Assuming a similar number of voters

cast ballots in 2020, North Carolina is preparing for approximately 2.29 million voters to cast

absentee ballots.

       101.      Approximately 16.7 percent of North Carolina residents are senior citizens, age

65 or older.

       7
         Charles Duncan, Can North Carolina Handle Record Numbers of Absentee Ballots?,
Spectrum News1 (Aug. 1, 2020), https://spectrumlocalnews.com/nc/charlotte/news/2020/07/31/
north-carolina-sees-record-number-of-absentee-ballot-requests.



                                                  24
                  Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 25 of 68




           102.     As of August 19, 2020, North Carolina has received 295,959 requests for absentee

ballots.

                                  III. The United States Postal Service

           103.     The Constitution empowers Congress to “establish Post Offices and post Roads.”

U.S. Const., art. I, § 8, cl. 7. The importance of the postal service “was prefigured by the

Continental Congress’ appointment of Benjamin Franklin to be the first Postmaster General, on

July 26, 1775 . . . . From those beginnings, the Postal Service has become the nation’s oldest and

largest public business.” U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd., 540 U.S. 736, 739

(2004) (internal citations and quotation marks omitted).

           104.     The Postal Service has played “a vital yet largely unappreciated role in the

development of” the United States. U. S. Postal Serv. v. Council of Greenburgh Civic Assocs.,

453 U.S. 114, 121 (1981). During the early years of this country’s development, “the Post Office

was to many citizens situated across the country the most visible symbol of national unity.” Id. at

122.

           105.     Today, the Postal Service’s policy is to be “operated as a basic and fundamental

service provided to the people by the Government of the United States, authorized by the

Constitution, created by Act of Congress, and supported by the people.” 39 U.S.C. § 101(a). Its

services are “to bind the Nation together through the personal, educational, literary, and business

correspondence of the people,” which it does through “prompt, reliable, and efficient services to

patrons in all areas.” Id. The costs of “maintaining the Postal Service shall not be apportioned to

impair the overall value of such service to the people.” Id.




                                                     25
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 26 of 68




       106.     The Postal Service touches the lives of virtually every American.8 Eighteen

percent of Americans, and 40 percent of senior citizens, pay their bills via the mail. Nearly 20

percent of Americans who receive tax refunds do so through the mail. The Department of

Veterans Affairs (VA) fills about 80 percent of veterans’ prescriptions by mail, sending 120

million prescriptions a year. Every day, more than 330,000 veterans receive a package of

prescriptions in the mail. More than half of the people who receive medication by mail are over

the age of 65. Small businesses rely heavily on the Postal Service: 40 percent send packages via

USPS every month and 25 percent fear that a post office closing would harm their business. In

rural areas, where more than a third of post offices are located, the Postal Service provides a vital

link to more than 14 million people without broadband access. In 2018, the Postal Service helped

42 million Americans securely vote in the midterm elections.

       107.     The Postal Service’s critical role as an essential public service for all Americans

is reflected in public opinion. According to the Pew Research Center, 91 percent of Americans

have a favorable view of the Postal Service—higher than any other federal agency.

                                    The Modern Postal Service

       108.     Postal service in the United States took its current form in 1970, when Congress

passed the Postal Reorganization Act (PRA). See Pub. L. No. 91-375, 84 Stat. 719.

       109.     The PRA mandated that it “shall be the responsibility of the Postal Service to

maintain an efficient system of collection, sorting, and delivery of the mail nationwide.” 39

U.S.C. § 403(b)(1).



       8
       Sam Berger & Stephanie Wylie, Trump’s War on the Postal Service Hurts All
Americans, Ctr. For Am. Progress (Aug. 19, 2020), https://www.americanprogress.org/issues/
democracy/news/2020/08/19/489664/trumps-war-postal-service-hurts-americans/.



                                                 26
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 27 of 68




       110.     Under the PRA, the “Postal Service shall plan, develop, promote, and provide

adequate and efficient postal services at fair and reasonable rates and fees.” 39 U.S.C. § 403(a).

       111.     When “determining all policies for postal services, the Postal Service shall give

the highest consideration to the requirement for the most expeditious collection, transportation,

and delivery of important letter mail.” 39 U.S.C. § 101(e).

       112.     The PRA effected several changes designed “to increase the efficiency of the

Postal Service and reduce political influences on its operations.” Flamingo Indus., 540 U.S. at

740.

       113.     First, the PRA gave the Postal Service its current name and made it “an

independent establishment of the executive branch of the Government of the United States.” 39

U.S.C. § 201.

       114.     Second, the PRA created a board of governors, consisting of 11 members, to

oversee the exercise of the Postal Service’s power. 39 U.S.C. § 202(a). The President appoints

nine of those governors with the advice and consent of the Senate. Id. Those nine appoint the

tenth governor, who serves as the Postmaster General. Id. § 202(c). Those ten appoint the

eleventh governor, who serves as the Deputy Postmaster General. Id. § 202(d).

       115.     Third, the PRA created the Postal Rate Commission—now called the Postal

Regulatory Commission—as another “independent establishment of the executive branch of the

Government of the United States.” 39 U.S.C. § 501.9 The Commission has five presidentially

appointed members, all to “be chosen solely on the basis of their technical qualifications,


       9
         The sections of the PRA that created the Commission were initially codified at 39
U.S.C. §§ 3601-3604. In 2006, Congress transferred and modified certain provisions relating to
the Postal Service, including those that established the Commission. Pub. L. No. 109-435, 120
Stat. 3198, 3238 (2006).



                                                 27
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 28 of 68




professional standing, and demonstrated expertise in economics, accounting, law, or public

administration.” Id. § 502.

        116.     The Commission has numerous responsibilities set forth in the PRA and the

Postal Accountability and Enhancement Act. See Pub. L. No. 109-435, 120 Stat. 3198 (2006).

Among them, anytime “the Postal Service determines that there should be a change in the nature

of postal services which will generally affect service on a nationwide or substantially nationwide

basis” it must first “submit a proposal, within a reasonable time prior to the effective date of such

proposal, to the Postal Regulatory Commission requesting an advisory opinion on the change.”

39 U.S.C. § 3661(b). Before the Commission issues an advisory opinion, it must hold a hearing

on the record. Id. § 3661(c). The public is entitled to submit comments in proceedings before the

Commission. 39 C.F.R. § 3010.140.

        117.     Prior to certain organizational changes implemented on August 7, 2020, the Postal

Service maintained a headquarters and a field office structure composed of seven area offices

(Eastern, Northeastern, Capital Metro, Great Lakes, Pacific, Southern, and Western), which

themselves contained a total of 67 district offices that oversaw approximately 31,000 facilities.

Post offices, branches, carrier stations, mail processing and distribution centers, network

distribution centers, and other postal service facilities within a district reported up to the district

office, which in turn reported up to the area office. District offices were responsible for

implementing national policy and procedures within their districts.

        118.     Following operational changes implemented on August 7, 2020, retail and

delivery operations are now divided into four areas (Atlantic, Southern, Central, and Western

Pacific) and mail processing is divided into two areas (Eastern and Western).




                                                   28
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 29 of 68




                                      Postal Service Operations

        119.     The Postal Service has formally adopted several classes of mail, including First-

Class Mail and Marketing Mail, which are transported with different delivery standards and with

different postage rates.

        120.     The Postal Service also offers Business Reply Mail, which enables the sender to

provide a recipient with a prepaid method for replying to a mailing. Mail sent with a Business

Reply Mail envelope is often not postmarked.

        121.     The processing and delivery of mail in the Postal Service network is a highly

integrated and complex system through which an average of 470 million mailpieces move every

day.

        122.     The Postal Service operates on a 24-hour clock, and every step of the mail

processing and delivery stream leads into the next.

        123.     The majority of incoming mail—including letters, flats, and parcels—is processed

overnight by postal workers and mail handlers at mail processing facilities, otherwise known as

plants. Processing mail involves applying a postmark and sorting and arranging the mail for

transportation and delivery. Most mail processing is now automated, with processing machines

ultimately sorting the vast majority of mail into “delivery point sequence,” i.e., into the delivery

order that will be used by the letter carrier on her route. Processed mail is dispatched in trucks

from the plants in the very early morning (often 5 or 6 a.m.), where it travels either to non-local

destinations for further processing or to delivery units (e.g., a post office or carrier station) for

delivery to local destinations.

        124.     Processed mail ready for delivery normally arrives at the delivery unit in the

morning (often 8 or 9 a.m.), where any final sequencing is carried out by clerks and letter




                                                   29
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 30 of 68




carriers. Carriers deliver the processed mail and collect new mail on foot or by vehicle in a

prescribed area during general business hours (i.e., between approximately 9 a.m. and 6 p.m.). In

the evening, mail collected by carriers on their routes and mail collected by clerks at post offices

is sent from the delivery unit by truck to the processing plant; this process is known as the final

dispatch of value. When the collected mail arrives at the processing plant, the cycle begins again.

       125.     Because the Postal Service has long embraced a philosophy that every piece of

mail goes out of the plant or delivery unit every day, regardless of conditions, overtime is

necessary. If a tray of mail is not ready when the truck is scheduled to depart the processing

plant, the truck would ordinarily wait. Likewise, if the processed mail has not arrived at the

delivery unit when the carrier arrives for work, the carrier would ordinarily wait for the mail to

arrive before departing on her route. If additional mail arrives while the carrier is out on her route

or if that day’s mail was too much to carry in one trip, the carrier would ordinarily make a

second trip to ensure every piece was delivered that day.

       126.     For the last decade, the Postal Service has experienced a decline in letter mail but

an increase in parcels. Parcels can be bulkier and heavier and may require additional time to

process and deliver. Recently, COVID-19 has caused a spike in parcels as Americans spend

more time at home and avoid going out.

       127.     COVID-19 has caused staffing shortages at USPS and exacerbated the use of

overtime, especially among letter carriers. If a letter carrier is sick, quarantining, dealing with the

absence of child care, or otherwise unable to complete her route, then another carrier would need

to work on an off-shift to ensure that the mail is delivered.




                                                  30
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 31 of 68




                      IV. Role of USPS in Ensuring Free and Fair Elections

       128.      Over the past several decades, voting by mail has steadily expanded nationwide.

In 1996, 7.8 percent of Americans mailed in their votes; in 2016, 20.9 percent did.10 Today,

every state offers some form of voting by mail.

       129.      A growing number of states conduct all-mail elections, in which every registered

voter is mailed a ballot. Oregon conducted the first presidential election completely by mail in

2000.11 Washington allowed counties to hold all-mail elections in 2005; by 2011, after 38 of 39

counties were conducting all-mail elections, the Washington Legislature implemented mail-in

voting statewide.12 In Utah, jurisdictions have been permitted to conduct elections by mail since

2012; all jurisdictions have done so since 2019.13 Colorado has been sending all voters mail-in

ballots since 201314 and Hawai‘i will be conducting elections entirely by mail for the first time in

2020.15 In response to the national health crisis caused by the COVID-19 pandemic, four




       10
         Pew Research Center, Share of voters casting ballots by mail has steadily risen since
1996 (June 23, 2020), https://www.pewresearch.org/fact-tank/2020/06/24/as-states-move-to-
expand-the-practice-relatively-few-americans-have-voted-by-mail/ft_2020-06-24_votebymail_
01/.
       11
           J. Edward Moreno, Here’s where your state stands on mail-in voting, The Hill (June 9,
2020), https://thehill.com/homenews/state-watch/501577-heres-where-your-state-stands-on-mail-
in-voting.
       12
         Wash. Sec’y of State, Washington Vote-By-Mail Fact Sheet, https://www.sos.
wa.gov/_assets/elections/wa_vbm.pdf.
       13
         Nat’l Conf. of State Legislatures, Voting Outside the Polling Place: Absentee, All-Mail
and other Voting at Home Options (July 10, 2020), https://www.ncsl.org/research/elections-and-
campaigns/absentee-and-early-voting.aspx.
       14
            Moreno, supra note 11.
       15
            Nat’l Conf. of State Legislatures, supra note 13.



                                                  31
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 32 of 68




additional states—California, New Jersey, Nevada, and Vermont—and the District of Columbia

adopted laws that will automatically mail ballots to all eligible registered voters.16

       130.      An additional 28 states allow voters to vote by mail without an excuse. Six others

allow voters to cite the COVID-19 pandemic to vote by mail. And in seven other states, voters

may request a mail-in ballot if they will not be able to vote in person on the day of the election.17

       131.      To accommodate the widespread adoption of mail-in balloting, USPS has in

recent years adopted a number of policies and procedures to ensure the speedy and efficient

processing of “Election Mail.”

       132.      “Election Mail” is a term of art within USPS, used to describe any item mailed to

or from authorized election officials that enables citizens to participate in the voting process,

such as balloting materials, voter registration cards, absentee ballot applications, and polling

place notifications.

       133.      The Postal Service has traditionally given Election Mail its highest priority,

regardless of the class of mail.

       134.      In an August 14, 2008, Postal Bulletin (PB 22239), the Postal Service stated that

it “stands ready to do everything it can to make sure voters experience a smooth, well-organized

process—one that provides them with the highest levels of trust and confidence when they cast

their ballots by mail.” It was “critical” that “Postal Service employees be ready to provide

reliable service and delivery for this very important and time-sensitive mail,” which “must be


       16
          Kate Rabinowitz & Brittany Renee Mayes, At least 77% of American voters can cast
ballots by mail in the fall, Wash. Post. (last updated Aug. 14, 2020), https://www.
washingtonpost.com/graphics/2020/politics/vote-by-mail-states/; Juliette Love, et al., Where
Americans Can Vote by Mail in the 2020 Elections, N.Y. Times (last updated Aug. 14, 2020)
https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-states.html.
       17
            See supra note 16.



                                                  32
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 33 of 68




handled promptly and receive equal care and attention.” The Bulletin reminded employees that

“[w]illful delay of absentee balloting material or other election material is a violation of policy,

ethics, and law.”

       135.     In a July 26, 2012, Postal Bulletin (PB 22342), the Postal Service stated that in the

lead up to the November 2012 election, “Vote-by-Mail ballots and other mail prepared by

election officials will be entering the mailstream” and “Postal Service employees need to watch

for this important time-sensitive mail and do their part to ensure each mailing receives the

highest level of service.” The Bulletin provided detailed standard operating procedures for the

acceptance of Election Mail. The Bulletin also explained that the Postal Service would suspend

its network consolidations from September through December 2012 “[d]ue to the volume of

high-priority mail predicted for the election as well as the holiday mailing seasons.”

       136.     In 2016, the Postal Service began providing an Election Mail communications

plan in multiple issues of the Postal Bulletin. (PB 22437, 22443, 22449).

       137.     In a September 1, 2016, Postal Bulletin (PB 22449), the Postal Service

acknowledged that the “U.S. Mail is an important part of the U.S. election process.” It reminded

employees that in the lead up to the November 2016 election, “Vote-by-Mail ballots and other

mail prepared by election officials will be entering the mailstream” and “Postal Service

employees need to watch for this important time-sensitive mail and do their part to ensure each

mailing receives the highest level of service.” In response to concerns that “changes in delivery

standards could require additional time for Election Mail” to reach voters, the Postal Service

announced that “plans [were] in place from coast to coast to ensure the timely receipt,

processing, and delivery of election and political mail.”




                                                 33
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 34 of 68




       138.     Among the key objectives of USPS’s Election Mail communications plan for

2016 were to “[a]ssure election officials that ballots will be handled correctly” and “[i]ncrease

attentiveness among employees that when they encounter official Election Mail . . . to always

handle it promptly and provide it with equal care and attention.” Among the key messages was

that “the Postal Service can be trusted to deliver ballots in a timely manner.” Because the Postal

Service had made service standard changes in the last year, “Postal Service representatives

[were] working closely with local and federal election officials to address and alleviate any

concerns.”

       139.     The Department has so far issued three Postal Bulletins that address Election Mail

ahead of the November 2020 general election. (PB 22539, 22546, 22551).

       140.     In its July 30, 2020, Postal Bulletin (PB 22551), the Postal Service expressed its

commitment “to fulfilling its role in the electoral process for those public policy makers who

chose to use our organization as a part of their election system.” It acknowledged that “voting by

mail is increasing in popularity across broad segments of the American electorate, and the

Coronavirus (COVID-19) pandemic has accelerated this trend.” The Postal Service indicated that

it expected more than a quarter of all voters to cast ballots by mail in light of recent changes

related to COVID-19.

       141.     Among the key objectives of its Election Mail plan for 2020 are to “[i]nform

election officials that ballots will be delivered according to USPS® service standards” and

“[e]nsure Postal Service employees know that they must always promptly and efficiently handle

Election Mail . . . with equal care and attention.” Among the key messages is that “[c]ustomers

can trust the Postal Service to deliver their mailed ballots in a timely manner.”




                                                 34
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 35 of 68




        142.     Due to the importance of Election Mail, the Postal Service has historically

delivered ballots even if they lack sufficient postage.

        143.     For example, an August 14, 2008, Postal Bulletin (PB 22239) stated that: “It is

critical that this mail is handled correctly to avoid any negative impact on election results or the

Postal Service. Employees need to be aware that absentee balloting materials are handled

differently than other unpaid or short-paid mailpieces. ABSENTEE BALLOTING

MATERIALS ARE NOT TO BE RETURNED FOR ADDITIONAL POSTAGE OR

DETAINED! The postage is collected from the election office. Any delay of absentee ballots is

a violation of Postal Service policy” (emphasis in original).

        144.     Likewise, in its July 26, 2012, Postal Bulletin (PB 22342), the Postal Service

stated that “short-paid and unpaid absentee balloting materials must never be returned to the

voter for additional postage. Postage is collected from the election office upon delivery or at a

later date.”

        145.     On April 22, 2020, Postal Service spokesperson Martha Johnson reaffirmed that it

“is the postal service’s policy not to delay the delivery of completed absentee or vote-by-mail

ballots even if no postage has been affixed or if the postage is insufficient.”

        146.     The Postal Service has developed the Official Election Mail logo, a unique

registered trademark “used on any mailpiece created by an election official that is mailed to or

from a citizen of the United States for the purpose of participating in the voting process.” Use of

the logo “serves to identify Official Election Mail for Postal Service workers and distinguish it

from the thousands of other mailpieces that are processed daily.” The Postal Service issues

Publication 631 to aid state and local election officials in using the logo.




                                                 35
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 36 of 68




       147.     The Postal Service also issues Publication 632, which provides state and local

election officials with guidance on how to send Election Mail. The Postal Service has issued

Publication 632 since at least September 2005.

       148.     In November 2007, the Postal Service developed the green Tag 191 to provide

greater visibility to ballot mail during Postal Service handling. Election officials can use Tag 191

to identify trays and sacks of ballot mail destined for either domestic or international addresses.

Tag 191 is not used for all Election Mail; instead it helps identify only actual ballots.

       149.     As part of its priority treatment of Election Mail, the Postal Service has

historically delivered Election Mail at First-Class Mail delivery standards regardless of the class

of mail used.

       150.     In its audit of the 2018 elections, the Postal Service Office of Inspector General

(OIG) concluded, based on interviews with management at audited mail facilities, that Election

Mail is generally handled as First-Class Mail. OIG found that 95.6 percent of Election Mail in

2018 met the 1-3 day service standard for First-Class Mail.

       151.     The highest performing mail facilities audited by OIG took affirmative steps to

ensure that Election Mail be given priority attention, including: having personnel separate and

identify Election Mail from other mail in the facility and facilitating timely and frequent

communications with all levels of plant staff about policies and procedures for Election Mail.

       152.     The 2018 audit recommended Postal Service management take several key steps

to ensure timely delivery of Election Mail, which “is necessary to ensure the integrity of the U.S.

election process.” These steps included ensuring “sufficient mail processing staff are assigned to

appropriately process peak” Election Mail volume.




                                                 36
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 37 of 68




                V. The Administration’s Efforts to Undermine Voting by Mail

                      President Trump’s Campaign Against Mail-in Voting

       153.     In November 2017, President Trump appointed Robert M. Duncan to the Postal

Service Board of Governors; he was confirmed by the Senate the following year and currently

serves as the Board’s Chairman.

       154.     Duncan had previously served as Chairman of the Republican National

Committee (RNC) from 2007 to 2009. His official USPS biography states, “As RNC Chairman,

he raised an unprecedented $428 million and grew the donor base to 1.8 million – more donors

than at any time in RNC history.”18

       155.     In May 2020, the Board of Governors selected Louis DeJoy to serve as the 75th

Postmaster General and Chief Executive Officer. DeJoy had no prior experience working at the

Postal Service. He began serving as Postmaster General on June 15, 2020.

       156.     DeJoy, a longtime Republican fundraiser, had donated more than $1.2 million to

the Trump Victory Fund, millions more to Republican organizations and candidates, and, at the

time of his appointment, was overseeing fundraising for the 2020 Republican National

Convention.19 DeJoy also continues to own at least $30 million in USPS competitor XPO and

stock options in Amazon.20




       18
         USPS, Postal Leadership: Robert M. Duncan (last updated Dec. 2019), https://about.
usps.com/who/leadership/board-governors/robert-duncan.htm.
       19
          Brian Naylor, New Postmaster General Is Top GOP Fundraiser, NPR (May 7, 2020),
https://www.npr.org/2020/05/07/851976464/new-postmaster-general-is-top-gop-fundraiser.
       20
          Marshall Cohen, Financial disclosures reveal postmaster general’s business
entanglements and likely conflicts of interest, experts say, CNN (Aug. 12, 2020), https://
www.cnn.com/2020/08/12/politics/postal-service-dejoy-conflicts-amazon-trades-xpo-
stake/index.html.



                                                37
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 38 of 68




       157.     Shortly before DeJoy’s appointment, President Trump began a campaign of false

claims about mail-in voting, alleging repeatedly that it is vulnerable to widespread fraud.

       158.     During this time, President Trump has made the following false and

unsubstantiated statements regarding mail-in voting:

                a. On March 30, 2020, the President stated that he was opposed to a bill that

                   would reform voting by mail because the bill would have allowed for “levels

                   of voting that if you’d ever agreed to it, you’d never have a Republican

                   elected in this country again.”21

                b. On April 11, 2020, the President tweeted, “Mail in ballots substantially

                   increases the risk of crime and VOTER FRAUD!”22

                c. On May 24, 2020, the President tweeted, “The United States cannot have all

                   Mail In Ballots. It will be the greatest Rigged Election in history. People grab

                   them from mailboxes, print thousands of forgeries and ‘force’ people to sign.

                   Also, forge names. Some absentee OK, when necessary. Trying to use Covid

                   for this Scam!”23

                d. On May 28, 2020, the President tweeted, “MAIL-IN VOTING WILL LEAD

                   TO MASSIVE FRAUD AND ABUSE. IT WILL ALSO LEAD TO THE




       21
          Sam Levine, Trump says Republicans would ‘never’ be elected again if it was easier to
vote, The Guardian (Mar. 30, 2020), https://www.theguardian.com/us-news/2020/mar/30/trump-
republican-party-voting-reform-coronavirus.
       22
          Donald J. Trump (@realDonaldTrump), Twitter (Apr. 11, 2020, 8:29 p.m.),
https://twitter.com/realDonaldTrump/status/1249132374547464193.
       23
          Donald J. Trump (@realDonaldTrump), Twitter (May 24, 2020, 10:08 a.m.),
https://twitter.com/realDonaldTrump/status/1264558926021959680.



                                                 38
            Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 39 of 68




                 END OF OUR GREAT REPUBLICAN PARTY. WE CAN NEVER LET

                 THIS TRAGEDY BEFALL OUR NATION . . . .”24

              e. On June 22, 2020, the President tweeted, “RIGGED 2020 ELECTION:

                 MILLIONS OF MAIL-IN BALLOTS WILL BE PRINTED BY FOREIGN

                 COUNTRIES, AND OTHERS. IT WILL BE THE SCANDAL OF OUR

                 TIMES!”25

              f. Also on June 22, 2020, the President tweeted, “Because of MAIL-IN

                 BALLOTS, 2020 will be the most RIGGED election in our nations [sic]

                 history – unless this stupidity is ended. We voted during World War One &

                 World War Two with no problem but now they are using Covid in order to

                 cheat by using Mail-Ins!”26

              g. On June 28, 2020, the President tweeted, “Absentee Ballots are fine. A person

                 has to go through a process to get and use them. Mail-In Voting, on the other

                 hand, will lead to the most corrupt Election is [sic] USA history. Bad things

                 happen with Mail-Ins. Just look at Special Election in Patterson, N.J. 19% of

                 Ballots a FRAUD!”27




       24
          Donald J. Trump (@realDonaldTrump), Twitter (May 28, 2020, 9:00 p.m.),
https://twitter.com/realDonaldTrump/status/1266172570983940101.
       25
          Donald J. Trump (@realDonaldTrump), Twitter (June 22, 2020, 7:16 a.m.),
https://twitter.com/realDonaldTrump/status/1275024974579982336.
       26
          Donald J. Trump (@realDonaldTrump), Twitter (June 22, 2020, 9:45 a.m.),
https://twitter.com/realDonaldTrump/status/1275062328971497472.
       27
          Donald J. Trump (@realDonaldTrump), Twitter (June 28, 2020, 10:30 p.m.),
https://twitter.com/realDonaldTrump/status/1277429217190428673.



                                               39
            Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 40 of 68




              h. On July 21, 2020, the President tweeted, “Mail-In Voting, unless changed by

                 the courts, will lead to the most CORRUPT ELECTION in our Nation’s

                 History! #RIGGEDELECTION.”28

              i. On July 30, 2020, the President tweeted, “Mail-In Voting is already proving to

                 be a catastrophic disaster. Even testing areas are way off. The Dems talk of

                 foreign influence in voting, but they know that Mail-In Voting is an easy way

                 for foreign countries to enter the race. Even beyond that, there’s no accurate

                 count!”29

              j. On August 4, 2020, the President tweeted, “Whether you call it Vote by Mail

                 or Absentee Voting, in Florida the election system is Safe and Secure, Tried

                 and True. Florida’s Voting system has been cleaned up (we defeated

                 Democrats attempts at change), so in Florida I encourage all to request a

                 Ballot & Vote by Mail! #MAGA.”30

              k. On August 5, 2020, the President tweeted, “Nevada has ZERO infrastructure

                 for Mail-In Voting. It will be a corrupt disaster if not ended by the Courts. It

                 will take months, or years, to figure out. Florida has built a great




       28
          Donald J. Trump (@realDonaldTrump), Twitter (July 21, 2020, 7:41 a.m.),
https://twitter.com/realDonaldTrump/status/1285540318503407622.
       29
          Donald J. Trump (@realDonaldTrump), Twitter (July 30, 2020, 8:10 a.m.),
https://twitter.com/realDonaldTrump/status/1288809157722877952.
       30
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 4, 2020, 12:55 p.m.),
https://twitter.com/realDonaldTrump/status/1290692768675901440.



                                               40
            Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 41 of 68




                 infrastructure, over years, with two great Republican Governors. Florida, send

                 in your Ballots!”31

              l. On August 15, 2020, the President tweeted, “The honorable thing to do is drop

                 the Mail-In Scam before it is too late! Absentee Ballots, like they have in

                 Florida, are good!”32

              m. On August 17, 2020, the President tweeted, “Some states use ‘drop boxes’ for

                 the collection of Universal Mail-In Ballots. So who is going to ‘collect’ the

                 Ballots, and what might be done to them prior to tabulation? A Rigged

                 Election? So bad for our Country. Only Absentee Ballots acceptable!”33

              n. On August 20, 2020, the President tweeted, “The Democrats are demanding

                 Mail-In Ballots because the enthusiasm meter for Slow Joe Biden is the lowest

                 in recorded history, and they are concerned that very few people will turn out

                 to vote. Instead, they will search & find people, then “harvest” & return

                 Ballots. Not fair!”34

              o. On August 20, 2020, the President tweeted, “They are sending out 51,000,000

                 Ballots to people who haven’t even requested a Ballot. Many of those people




       31
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 5, 2020, 7:08 a.m.),
https://twitter.com/realDonaldTrump/status/1290967953542909952.
       32
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 15, 2020, 4:24 p.m.),
https://twitter.com/realDonaldTrump/status/1294731591030378497.
       33
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 17, 2020, 11:40 a.m.),
https://twitter.com/realDonaldTrump/status/1295385113862090753.
       34
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 20, 2020, 7:57 p.m.),
https://twitter.com/realDonaldTrump/status/1296597150181330944.



                                              41
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 42 of 68




                   don’t even exist. They are trying to STEAL this election. This should not be

                   allowed!”35

       159.     During this period, the Trump Campaign or the RNC filed a number of lawsuits

against states that allow for voting by mail, including Pennsylvania and California. On June 19,

2020, President Trump said about his election prospects that, “My biggest risk is that we don’t

win lawsuits” and “We have many lawsuits going all over. And if we don’t win those lawsuits, I

think—I think it puts the election at risk.”36

       160.     On August 13, 2020, during a television interview, President Trump explained

that he opposed additional funding for the Postal Service because he wanted to prevent expanded

mail-in voting: “Now they need that money in order to have the post office work so it can take

all of these millions and millions of ballots. Now, in the meantime, they aren’t getting there. By

the way, those are just two items. But if they don’t get those two items, that means you can’t

have universal mail-in voting because they’re not equipped to have it.”37

                                   Changes to Postal Operations

       161.     In early July 2020, at the direction of Postmaster General DeJoy, the Postal

Service instituted several operational changes affecting how mail is transported.

       162.     These operational changes altered “the nature of postal services” and “affect[ed]

service on a nationwide or substantially nationwide basis.” 39 U.S.C. § 3661(b).

       35
          Donald J. Trump (@realDonaldTrump), Twitter (Aug. 20, 2020, 8:15 p.m.),
https://twitter.com/realDonaldTrump/status/1296601698891374593.
       36
           Christina A. Cassidy & Nicholas Riccardi, Trump: Mail-in voting presents ‘biggest
risk’ to reelection, AP News (June 19, 2020), https://apnews.com/419b8fc1a387e4f85a914296
51c59b76.
       37
           Barbara Sprunt & Alana Wise, Trump Opposes Postal Service Funding But Says He’d
Sign Bill Including It, NPR (Aug. 13, 2020), https://www.npr.org/2020/08/13/902109991/trump-
admits-to-opposing-funding-for-postal-service-to-block-more-voting-by-mail.



                                                 42
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 43 of 68




       163.     At the direction of DeJoy, the Postal Service instituted these operational changes

immediately and on a nationwide basis without first obtaining an advisory opinion from the

Postal Regulatory Commission.

       164.     Two documents prepared by Postal Service employees reflect these operational

changes. The first, a document titled “Mandatory Stand-Up Talk: All Employees” was dated July

10, 2020 (the “July 10 Stand-Up Talk,” Ex. A). The second, a PowerPoint presentation entitled

“PMGs [Postmaster General’s] expectations and plans” (the “July PPT,” Ex. B) was prepared at

around the same time.

       165.     “Stand-Up Talks” are a widely used means of providing postal employees with

information about changes or updates in Postal Service policies and procedures. Postmasters and

supervisors are expected to communicate the contents of a “Stand-Up Talk” to the relevant

employees at the beginning of their shift. The relevant employees are then expected to abide by

those policies and procedures.

       166.     The July 10 Stand-Up Talk states that it must be provided to “all employees” and

that “[e]very single employee will receive this information, no matter what job they perform[.]”

Out of a need to make “immediate, lasting, and impactful changes,” the July 10 Stand-Up Talk

ordered an “operational pivot” targeted at the transportation of mail. It provides specific

examples of “transportation changes being implemented immediately (today).” These changes

included:

                a. “All trips will depart on time (Network, Plant and Delivery); late trips are no

                   longer authorized or accepted.”

                b. “Extra trips are no longer authorized or accepted.”

                c. “Carriers must begin on time, leave for the street on time, and return on time.”




                                                 43
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 44 of 68




                d. “Carriers must make the final dispatch of value; no additional transportation

                   will be authorized to dispatch mail to the Plant after the intended dispatch.”

       167.     The functional result of these operational changes is that mail can be delayed at

multiple places in the mailstream. If processed mail is not ready when the truck is scheduled to

leave the processing plant, then that mail is left behind for the day. If the truck is delayed on its

way to the delivery unit, then the carrier must leave on her route at her start time without that

day’s mail. If the carrier is unable to deliver all of that day’s mail before her return time, then she

must return to the delivery unit with that mail undelivered and any new mail uncollected. If the

mail carrier did not depart with all of that day’s mail—for example, because it was too much to

carry or because additional mail arrived after she left—then that carrier cannot make extra trips

and that mail remains in the delivery unit overnight. And if the carrier returns to the delivery unit

after the truck has returned to the plant, then any new mail collected that day remains at the

delivery unit overnight and will not be sent to the plant until the following day.

       168.     The July 10 Stand-Up Talk acknowledges that as a result of the changes, postal

employees will see mail “left behind” and “on the workroom floor or docks” of processing

plants. The Stand-Up Talk acknowledges that these consequences are “not typical.”

       169.     The July 10 Stand-Up Talk estimated that the changes implemented would result

in around $200 million in reduced expenses. For Fiscal Year 2019, the Postal Service reported

operating revenue of $71.1 billion and operating expenses of $79.9 billion.

       170.     In two July 22, 2020, letters to members of Congress (Ex. C), General Counsel

Thomas Marshall confirmed that the Postal Service is “taking immediate steps to increase

operational efficiency,” including by “running operations on-time and on-schedule.”




                                                  44
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 45 of 68




       171.     In an August 6, 2020, letter to members of Congress (Ex. D), Postal Service Chief

Operating Officer David Williams confirmed that the Postal Service has taken “immediate steps”

focused on “improving our transportation efficiency,” including “working to eliminate extra and

late trips.” He also stated that the Postal Service was working to reduce “unnecessary” and

“unauthorized” overtime and that “operational managers must ensure that overtime is earned as

the result of unexpected volume or other factors pursuant to our normal overtime analysis before

it is approved.”

       172.     Similarly, DeJoy’s opening remarks for a Board of Governors meeting on August

7, 2020 (Ex. E), confirm that the Postal Service had taken “immediate steps” focused on

“running our operations on time and on schedule, and by not incurring unnecessary overtime or

other costs.”

       173.     In an August 11, 2020, letter to Congresswoman Carolyn Maloney (Ex. F),

Marshall confirmed that the Postal Service had taken “immediate steps” focused on “improving

our transportation efficiency,” including “working to eliminate extra and late trips.” He also

stated that the Postal Service was working to reduce “unnecessary” and “unauthorized” overtime

and that “operational managers must ensure that overtime is earned as the result of unexpected

volume or other factors pursuant to our normal overtime analysis before it is approved.”

       174.     In an internal memo from August 13, 2020 (Ex. G), DeJoy stated that the Postal

Service “must make a number of significant changes,” including “re-establish[ing] fundamental

operating principles and then adher[ing] to them and run[ning] on time.” He confirmed that he

“began those efforts right away.” As a result, he noted that the Postal Service now had an “on-

time dispatch schedule” of “97.3 percent, up from 89.8 percent” and had “reduced extra trips by

71 percent.”




                                                45
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 46 of 68




       175.     On August 18, 2020, DeJoy issued a public statement (Ex. H). To “avoid even the

appearance of any impact on election mail,” he suspended several “initiatives” until “after the

[November 2020] election is concluded.” DeJoy did not state that these initiatives would be

revoked, nor did he state how the Postal Service would operationalize the rollback of these

unspecified suspended initiatives.

       176.     DeJoy characterized the suspended initiatives as “longstanding operational

initiatives” that “predate[d] [his] arrival at the Postal Service.” He did not otherwise specify

which initiatives would be suspended.

       177.     DeJoy also stated that:

                a. “Retail hours at Post Offices will not change.”

                b. “Mail processing equipment and blue collection boxes will remain where they

                   are.”

                c. “No mail processing facilities will be closed.”

                d. “[O]vertime has, and will continue to be, approved as needed.”

       178.     In the statement, DeJoy did not address the operational changes instituted at his

direction in early July 2020, including the elimination of late and extra trips or the requirement

that carriers adhere to rigid schedules.

       179.     On August 20, 2020, the Washington Post reported that DeJoy intends to make

“far more sweeping changes to the U.S. Postal Service than previously disclosed,” including

requiring States to pay First-Class postage for ballots in the future.38



       38
           Jacob Bogage, et al., Postmaster general eyes aggressive changes at Postal Service
after election, Wash. Post (Aug. 20, 2020), https://www.washingtonpost.com/business/2020/08/
20/us-postal-service-louis-dejoy/.



                                                  46
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 47 of 68




                        VII. Impact of Service Changes on Mail Delivery

       180.     In his August 13, 2020, memo, DeJoy acknowledged that the recent changes had

had an effect on service, stating that “this transformative initiative has had unintended

consequences that impacted our overall service levels.”

       181.     Since July 2020, there has been widespread reporting by the news media on

changes in Postal Service operations and significant delays in mail delivery across the nation.

       182.     Because late trips and extra trips are now prohibited, including in Plaintiff States,

mail has been left behind at processing plants and delivery units. Because letter carriers

throughout the country, including in Plaintiff States, have been ordered to depart for their routes

at set times, even if the processed mail has not yet arrived, and then to return at set times, even if

all mail has not yet been delivered, carriers have been forced to leave mail undelivered. And

because workers are not allowed to spend sufficient time processing and delivering the mail, the

mail piled up, leading to greater delays.39

       183.     In some areas, substitute workers are not being assigned when another worker is

out, for reasons such as contracting COVID-19. While failing to assign substitute workers, USPS

is simultaneously experiencing increased package volume.40



       39
          E.g., Michael Sainato, Postmaster general’s changes causing mail delays, USPS
workers say, The Guardian (Aug. 16, 2020), https://www.theguardian.com/business/2020/
aug/16/usps-mail-delays-postmaster-general-changes-workers; James Doubek, Postal Workers
Decry Changes And Cost-Cutting Measures, KUOW (Aug. 11, 2020), https://kuow.org/
stories/postal-workers-decry-changes-and-cost-cutting-measures.
       40
          E.g., Ellie Rushing, Mail delays are frustrating Philly residents, and a short-staffed
Postal Service is struggling to keep up, Phila. Inquirer (Aug. 2, 2020), https://www.inquirer.
com/news/philadelphia/usps-tracking-in-transit-late-mail-delivery-philadelphia-packages-postal-
service-20200802.html; Peter Hall, Does the mail seem slow? You’re not imagining it, The
Morning Call (Aug. 1, 2020), https://www.mcall.com/news/pennsylvania/mc-nws-pa-usps-mail-
delivery-operations-slow-20200801-nmabfad46bc43a5mebq23xogbi-story.html.



                                                  47
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 48 of 68




        184.      The combination of too few workers, elimination of late and extra trips, rigid

adherence to start and end times, and increased package volume is causing undelivered mail and

packages to pile up.41 In places, this has left rotting food and dead animals inside mail processing

plants.42

        185.      Elected officials, including officials in Plaintiff States, have received thousands of

calls about delayed mail.43

        186.      The operational changes implemented by the Postal Service come as millions of

individuals nationwide are complying with stay-at-home and safer-at-home orders in response to

the COVID-19 pandemic.

        187.      The Pennsylvania Department of Health, for example, recommends that

individuals have “access to several weeks of medications and supplies in case you need to stay




        41
             E.g., Sainato, supra note 39.
        42
          E.g., Laura J. Nelson & Maya Lau, ‘Like Armageddon’: Rotting food, dead animals
and chaos at postal facilities amid cutbacks, L.A. Times (Aug. 20, 2020), https://www.latimes.
com/california/story/2020-08-20/usps-cutbacks-post-office-chaos; Scott Thistle, Chicks shipped
by mail are arriving dead, costing Maine farmers thousands of dollars, Sun Journal (Aug. 19,
2020), https://www.sunjournal.com/2020/08/19/dead-chick-deliveries-costing-maine-farmers-
thousands-of-dollars/.
        43
          E.g., Ellie Rushing & Jonathan Lai, Philly mail delays are raising alarms about the
2020 election: ‘This is a huge problem’, Phila. Inquirer, (Aug. 6, 2020), https://www.inquirer.
com/politics/election/mail-voting-phiadelphia-post-office-delays-20200806.html; Daniel Moore,
Should the USPS run like a business? Yearslong dispute roils mail delivery ahead of 2020
elections, Pittsburgh Post-Gazette (Aug. 16, 2020), https://www.post-gazette.com/news/insight/
2020/08/16/United-States-Postal-Service-mail-delivery-2020-elections-Trump-Doyle-Kelly-
Toomey/stories/202008160025.



                                                    48
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 49 of 68




home for prolonged periods of time.”44 As a result, many people now rely on the mail for basic

supplies.45

       188.      Consequently, delays in the mail mean that individuals are not receiving essential

items, such as medicine, paychecks, and unemployment benefits.46 In Pennsylvania, for example,

some residents are have gone three weeks without packages and letters that would otherwise

deliver medication, paychecks, and bills.47 Customers across southern Maine have experienced

delays on as many as 65,000 pieces of mail. Delaware state agencies have reported significant

delays in the delivery of important mail, such as checks from the State Pension Office and EBT

cards being delivered to recipients. In North Carolina, there have been sustained reports of late

delivery—by at least two weeks—of mail and packages, including mail and packages that small

businesses depend on and medicines for those in rural communities.48 In California, one 77-year

old resident with asthma complained of not receiving her inhaler for three weeks in the mail,

despite it usually only taking three to five days.49 Another California resident reported that it

recently took nine days for a letter with First-Class postage to be delivered from San Diego to



       44
         Pennsylvania Dep’t of Health, COVID-19 Information for At Risk Individuals (last
updated May 12, 2020), https://www.health.pa.gov/topics/disease/coronavirus/Pages/Guidance/
At-Risk-Individuals.aspx.
       45
         E.g., Julie Zauzmer, Amid national Postal Service crisis, D.C. area residents struggle
without consistent mail, Wash. Post (Aug. 15, 2020), https://www.washingtonpost.com/dc-md-
va/2020/08/15/amid-national-postal-service-crisis-dc-area-residents-struggle-without-consistent-
mail/.
       46
            E.g., Zauzmer, supra note 45.
       47
            See supra note 43.
       48
          Michelle Wolf, Mail delays hurting local small business owners, MyFox8 (Aug. 9,
2020), https://myfox8.com/news/mail-delays-hurting-local-small-business-owners/.
       49
        Kate Irby, US Postal Service suspending cuts — but will it help Californians?
Sacramento Bee (Aug. 18, 2020), https://www.sacbee.com/news/local/article245050900.html.



                                                 49
                 Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 50 of 68




San Jose.50 One California resident living in a rural area reported that she did not receive any

mail for a month, and ended up receiving two sets of bills in one day.51 California residents are

incurring late-penalties because they have not received bills, and therefore cannot pay bills on

time.52

          189.      Many Native American tribes in California depend solely on USPS to send and

receive mail. Tribes are required to submit in writing to request to be notified of proposed

projects within an area that is traditionally and culturally affiliated. Tribes must respond in

writing within 30 days of receipt of the formal notification and request consultation on the

proposed project. Without this request, there is no requirement that an organization

implementing a proposed project engage in tribal consultation for the protection of Native

American burials and cultural resources. USPS delays will increase missed deadlines and

responses to lead agencies for the protection on Native American burials and cultural resources.

          190.      USPS delays deprive people of important prescription medication. Veterans and

VA staff told members of the Senate Committee on Veterans’ Affairs that medications “are often

taking weeks to be delivered and causing veterans to miss doses of vital medications.”53 One

postal worker reported that a pharmaceutical company had complained that there were delays in




          50
          Emily Deruy, Q&A: What does the Postal Service kerfuffle mean for California
voters?, The Mercury News (Aug. 18, 2020), https://www.mercurynews.com/2020/08/18/qa-what-
does-the-postal-service-kerfuffle-mean-for-california-voters/.
          51
         Kate Cimini, Late deliveries, missing mail: Hundreds of Salinas residents want
answers from USPS, Salinas Californian (July 22, 2020), https://www.thecalifornian.com/story/
news/2020/07/22/rural-california-residents-take-issue-u-s-postal-service/5456022002/.
          52
               Cimini, supra note 51.
          53
         Letter from Sen. Jon Tester, Sen. Gary Peters, and 29 other Senators to Postmaster
General Louis DeJoy (Aug.13, 2020), https://www.veterans.senate.gov/download/usps-delays.



                                                   50
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 51 of 68




picking up its outgoing shipments.54 One California resident reported that his eye medications

took about 20 days to arrive from the time they were ordered from the local VA.55

       191.     Businesses, too, are not receiving essential payments, some going as long as two

weeks without mail.56 Small businesses in particular rely heavily on the Postal Service to ship

products and pay vendors, and delays can have an outsized impact on business reputation and

customer retention.57 In 2019, 70 percent of businesses with fewer than 10 employees had used

USPS within the previous six months and the majority use USPS more than any other vendor.58

In California, one business reported that customers have not received a packages shipped via

USPS for one to two weeks, when those packages were supposed to arrive within two days.59

Other businesses report that their payment checks from vendors are not arriving, forcing business

owners to incur extra costs to cancel checks and wire funds instead.60 And yet other businesses

have had to reimburse customers for products that have not arrived on time via USPS, sometimes



       54
          Brian Naylor, Pending Postal Service Changes Could Delay Mail And Deliveries,
Advocates Warn, NPR (July 29, 2020), https://www.npr.org/2020/07/29/894799516/pending-
postal-service-changes-could-delay-mail-and-deliveries-advocates-warn.
       55
          Rosalind Adam, et al., USPS Delays Are Causing People To Get Their Prescriptions
Late, BuzzFeed News (Aug. 17, 2020) https://www.buzzfeednews.com/article/rosalindadams/
post-office-delay-prescription-medicine.
       56
            Zauzmer, supra note 45.
       57
         Samantha Masunaga, How Postal Service cutbacks have left small businesses hurting,
L.A. Times (Aug. 19, 2020), https://www.latimes.com/business/story/2020-08-19/usps-changes-
hurt-small-businesses.
       58
          USPS OIG, From Home Office to Post Office: Improving Microbusiness Engagement
with the U.S. Postal Service (Sept. 4, 2019), https://www.uspsoig.gov/sites/default/files/
document-library-files/2019/RISC-WP-19-008.pdf.
       59
          Residents Throughout SoCal Report Increase In Package Delays From USPS, CBS
Los Angeles (Aug. 15, 2020), https://losangeles.cbslocal.com/2020/08/15/residents-throughout-
socal-report-increase-in-package-delays-from-usps/.
       60
            Masunaga, supra note 57.



                                                51
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 52 of 68




having to ship replacement products through another delivery service, which cuts into business

profits.61

        192.     State contracting and purchasing has also been impacted. The Pennsylvania

Department of General Services has received numerous complaints from vendors concerning

checks that appear to have been lost in the mail. The Department has also noticed that incoming

mail from USPS has slowed significantly; on some occasions no mail is delivered and on other

days what amounts to multiple days of mail is dropped off.

        193.     Mail delays have also slowed the delivery of legal documents and impeded legal

proceedings. The Pennsylvania Department of Labor reports that at least 20 hearings before the

Unemployment Compensation Review Board have been continued because the parties have not

received the hearing notices (mailed 14 days in advance) or the documents for the telephone

hearings (mailed 5 days in advance). There have also been delays in receipt of Department

determinations and referee decisions, resulting in late appeals. The Pennsylvania Office of

General Counsel’s Criminal Unit, which handles extradition and interstate rendition matters, has

experienced delays of a week to ten days in receiving extradition requests sent by USPS mail

from Pennsylvania counties.

        194.     California’s state agencies have been impacted by USPS delays, including various

delayed licenses, payments, job applications, exams, lease payments, unemployment claims,

equipment, hearing notices and other notices, subpoenas, personal protective equipment, and

contracts, among other critical items.




        61
             Masunaga, supra note 57.



                                                52
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 53 of 68




                              VIII. Impact on the 2020 General Election

        195.     The effects of the Postal Service’s operational changes also come on the eve of an

election in which “an unprecedented number of people plan to vote by mail.”62

        196.     In late July 2020, General Counsel Marshall sent letters to 46 states and the

District of Columbia warning that the Postal Service cannot guarantee all ballots sent by mail for

the November election will arrive in time to be counted.

        197.     Every Plaintiff State received a tailored version of this letter (the “Marshall

Letters,” Ex. I).

        198.     The letters explained that, under the Postal Service’s reading of several of

Plaintiff States’ election laws, “certain deadlines for requesting and casting mail-in ballots are

incongruous with the Postal Service’s delivery standards.” Marshall cautioned Plaintiff States

that any “mismatch creates a risk”—and for California, a “significant risk”—“that ballots

requested near the deadline under state law will not be returned by mail in time to be counted

under your laws as we understand them.”

        199.     Marshall explained that “most domestic First-Class Mail is delivered 2-5 days

after it is received by the Postal Service, and most domestic Marketing Mail is delivered 3-10

days after it is received.”

        200.     Marshall recommended “that election officials use First-Class Mail to transmit

blank ballots and allow 1 week for delivery to voters.” If election officials use Marketing Mail, it

“will result in slower delivery times and will increase the risk that voters will not receive their

ballots in time to return them by mail.”



        62
             Zauzmer, supra note 45.



                                                   53
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 54 of 68




       201.      The Marshall Letters did not reference or reaffirm any of the Postal Service’s

longstanding practices and policies of treating Election Mail with the highest priority and

providing Election Mail with First-Class Mail delivery standards.

       202.      The Marshall Letters assumed that the Postal Service was operating pursuant to its

normal delivery standards. The letters did not reference the operational changes instituted in

early July 2020 that have significantly undermined the Postal Service’s ability to meet its normal

delivery standards.

       203.      For the November 2020 general election, Pennsylvania, Delaware, and Maine

require ballots to be received on or before Election Day to be counted. North Carolina requires

ballots to be received on or before Election Day, or postmarked on or before Election Day and

received by November 6. Massachusetts, the District of Columbia, and California require ballots

to be postmarked on or before Election Day and received by November 6, November 13, and

November 20, respectively.

       204.      In response to the Marshall Letter, Pennsylvania requested the Pennsylvania

Supreme Court to order that mail ballots be counted as long as they are received by the Friday

after Election Day and postmarked on or before Election Day.63

       205.      In response to USPS delays and President Trump’s remarks, voters have reported

that they “have great fear they [their] vote won’t count” because they are “not sure if [they] can

trust the mail right now.”64 Voters who have experienced mail delays, “will definitely vote” but



       63
          Jonathan Lai & Ellie Rushing, USPS says Pennsylvania mail ballots may not be
delivered on time, and state warns of ‘overwhelming’ risk to voters, Phila. Inquirer (updated
Aug. 16, 2020), https://www.inquirer.com/politics/election/pennsylvania-mail-voting-deadlines-
post-office-lawsuit-20200813.html.
       64
            Irby, supra note 49.



                                                 54
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 55 of 68




will not “use the mail for it because of the delays.”65 These voters are making plans to “go in

person to make sure [they’re] counted,”66 which poses the risk of exposure to COVID-19.

California’s Secretary of State has received a significant increase in calls and inquiries from

voters concerned about the November 2020 general election and the implications of potential

USPS delays.

        206.      The service delays caused by Postal Service’s implementation of sweeping new

policies in the midst of a pandemic may disenfranchise voters because their ballots will not be

sent or received in time and may deter people from voting because they do not trust that their

ballot will be delivered.

        207.      During the global pandemic, voting by mail is the safest method for all voters.67

To reduce the risk of contracting COVID-19, individuals are advised to limit interactions with

other people as much as possible, including by reducing otherwise routine events, such as

visiting the pharmacy.68

        208.      The need to limit even routine interactions makes the option to vote by mail an

essential option for all voters, but particularly important for those who are most likely to become

severely ill.69


        65
             Rushing & Lai, supra note 43.
        66
             Irby, supra note 49.
        67
          Rushing & Lai, supra note 43; Sam Levine, Postal service changes pose threat to
voting, says former USPS deputy, The Guardian (Aug. 13, 2020), https://www.theguardian.com/
us-news/2020/aug/13/united-states-postal-service-trump-republicans.
        68
          CDC, Coronavirus Disease 2019, Your Health, Older Adults (updated Aug. 16, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.
        69
         CDC, Coronavirus Disease 2019 (COVID-19), Your Health, People Who Are at
Increased Risk for Severe Illness (updated June 25, 2020), https://www.cdc.gov/coronavirus/
2019-ncov/need-extra-precautions/people-at-increased-risk.html.



                                                  55
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 56 of 68




       209.     The option to vote by mail is critically important for people over 65. Eighty

percent of deaths from COVID-19 have been adults 65 and older and the rate of hospitalizations

per 100,000 population due to COVID-19 drastically increases with age: from 27.2 for those 18-

29, to 136.1 for those 50-64, 198.7 for those 65-74, 329.3 for those 75-84, and 513.2 for those 85

and older.70 In California alone, almost 75 percent of the over 11,000 deaths from COVID-19

have been adults age 65 and older.71

       210.     People of any age are also at an increased risk of severe illness from COVID-19 if

they have any of a host of underlying health conditions,72 although many of those conditions are

more prevalent among older adults.73

       211.     Voters over 65 and those with disabilities are already the most likely to vote by

mail nationwide.74 A national survey of the 2016 election found that “‘33 percent of voters 70



       70
         Nat’l Ctr. for Health Statistics Mortality Reporting System, Coronavirus Disease 2019
(COVID-19)-Associated Hospitalization Surveillance Network (COVID-NET) (data through
week ending June 6, 2020) https://www.cdc.gov/coronavirus/2019-ncov/images/need-extra-
precautions/high-risk-age.jpg; CDC, Coronavirus Disease 2019, Your Health, Older Adults
(updated Aug. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html.
       71
         Cal. Dep’t of Public Health, Cases and Deaths Associated with COVID-19 by Age
Group in California (Aug. 18, 2020), https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/
COVID-19/COVID-19-Cases-by-Age-Group.aspx.
       72
           CDC, Coronavirus Disease 2019, Your Health, People with Certain Medical
Conditions (updated Aug. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2F
www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html.
       73
          Pa. Dep’t of Health, COVID-19 Information for At Risk Individuals (updated May 12,
2020), https://www.health.pa.gov/topics/disease/coronavirus/Pages/Guidance/At-Risk-
Individuals.aspx.
       74
          Kevin Morris, Who Votes by Mail?, Brennan Center for Justice (Apr. 15, 2020),
https://www.brennancenter.org/our-work/analysis-opinion/who-votes-mail; Charles Stewart III,
Some Demographics on Voting by Mail, Election Updates (Mar. 20, 2020), https://election



                                                 56
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 57 of 68




years and older voted absentee, compared to 20 percent of voters in their thirties’ and that ‘30

percent of voters with a disability that kept the voter “from participating fully in work, school,

housework, or other activities” voted absentee, compared to 22 percent of voters without a

disability.’”75

        212.      In response to COVID-19, the Centers for Disease Control and Prevention (CDC)

guidance recommends election officials consider “offering alternatives to in-person voting if

allowed in the jurisdiction,” and relocate polling places away from “nursing homes, long-term

care facilities, and senior living residences, to help protect older adults and those with medical

conditions.” For voters, the CDC recommends considering “voting alternatives available in your

jurisdiction that minimize contact,” including “us[ing] early voting, if available,” and “vot[ing]

at off-peak times.”76

        213.      Pennsylvania Governor Tom Wolf and Secretary of the Commonwealth Kathy

Boockvar both encouraged voters in the June primary election to “vote safely” by mail,77 as have

leaders of other Plaintiff States.78 Both Republican and Democratic party officials in


updates.caltech.edu/2020/03/20/some-demographics-on-voting-by-mail/ (citing data from the
Cooperative Congressional Election Study, Harvard University, https://cces.gov.harvard.edu/).
        75
          U.S. Election Assistance Comm’n, Election Administration and Voting Survey, Deep
Dive, Early, Absentee, and Mail Voting (Oct. 17, 2017), https://www.eac.gov/sites/default/files/
document_library/files/eavsdeepdive_earlyvoting_101717.pdf (quoting Charles Stewart III, 2016
Survey of the Performance of American Elections, MIT 13, https://dataverse.harvard.edu/
dataset.xhtml?persistentId=doi:10.7910/DVN/Y38VIQ#).
        76
          CDC, Coronavirus Disease 2019, Community, Work & School, Considerations for
Election Polling Locations (updated June 22, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/election-polling-locations.html.
        77
            Press Release, Gov. Wolf Encourages Voters to Apply for a Mail-in Ballot (Apr. 22,
2020), https://www.governor.pa.gov/newsroom/gov-wolf-encourages-voters-to-apply-for-a-mail-
in-ballot/.
        78
          Governor John Carney (@JohnCarneyDE), Twitter (Aug. 18, 2020, 11:13 a.m.),
https://twitter.com/JohnCarneyDE/status/1295740564969869320. California Governor Gavin



                                                 57
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 58 of 68




Pennsylvania “have encouraged people to vote by mail amid concerns from county officials who

fear the virus will make it difficult to find polling places and get poll workers to staff them.”79

                   IX. Harm to the States as a Result of Defendants’ Actions

       214.     Defendants’ actions have caused and will continue to cause injury to the States’

sovereign, quasi-sovereign, and proprietary interests.

       215.     Defendants are undermining the States’ efforts to fairly administer their own

elections pursuant to the authority vested in them by the Constitution. As a result, Defendants

have caused and will continue to cause harm to the States’ sovereign interests, which include

prescribing the method of selecting their representatives in the federal system to ensure equal

sovereignty. In addition to the federal elections, the States will conduct their own statewide and

local elections on Election Day. The conduct of state elections, in conformance with the

Constitution and federal law, is a central component of State sovereignty.

       216.     In addition, Defendants’ actions will also force the States to devote significant

additional resources to administering their elections, harming the States’ proprietary interests.

       217.     Many States will be required to devote additional resources to encouraging voters

to return their ballots earlier than otherwise necessary, and will be required to implement




Newsom passed an executive order, later ratified by the California Legislature, to automatically
send mail-in ballots to registered active voters for the November 2020 general election because
“[n]o Californian should be forced to risk their health in order to exercise their right to vote.”
Press Release, Governor Newsom Issues Executive Order to Protect Public Health by Mailing
Every Registered Voter a Ballot Ahead of the November General Election (May 8, 2020),
https://www.gov.ca.gov/2020/05/08/governor-newsom-issues-executive-order-to-protect-public-
health-by-mailing-every-registered-voter-a-ballot-ahead-of-the-november-general-election/.
       79
          6ABC, Pennsylvania boosting efforts to promote voting by mail amid COVID-19
pandemic (Apr. 22, 2020), https://6abc.com/coronavirus-pennsylvania-reopen-pennsylvnania-
one-retailer-customer-stay-at-home/6122146/.



                                                  58
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 59 of 68




alternate means for voters to submit mail-in ballots, as a result of the delay in mail service caused

by Defendants’ actions.

        218.     The delays in mail service caused by Defendants’ actions have harmed and will

continue to harm the States in other ways. For instance, the States all depend on the operation of

the Postal Service to perform essential government functions, including collecting revenue and

providing services to their citizens. Delays in mail delivery caused by Defendants’ actions thus

cause direct harm to the States.

        219.     Administrative and state judicial systems in each of the States depend on

operation of the mail to provide notice to parties and others about proceedings. Delays in mail

delivery caused by Defendants’ actions have undermined the efficient operation of legal

proceedings in the States.

        220.     State criminal law proceedings also rely on the Postal Service for delivery of

important legal documents. Delays in the delivery of mail risk undermining the enforcement of

criminal law.

        221.     The States are also consumers of goods and services and frequently procure and

pay for items using the Postal Service. Delays in delivery of goods and payment harm business

relationships and deprive the States of the use of items purchased.

                                       CAUSES OF ACTION

                                             COUNT I

                      Violation of Postal Reorganization Act – 39 U.S.C. § 3661

        222.     Plaintiffs incorporate by reference the foregoing paragraphs as if they were set

forth fully herein.

        223.     Whenever the Postal Service “determines that there should be a change in the

nature of postal services which will generally affect service on a nationwide or substantially


                                                  59
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 60 of 68




nationwide basis” the Postal Service must first “submit a proposal, within a reasonable time prior

to the effective date of such proposal, to the Postal Regulatory Commission requesting an

advisory opinion on the change.” 39 U.S.C. § 3661(b). Before the Commission issues an

advisory opinion, it must hold a hearing on the record. Id. § 3661(c). The public is entitled to

submit comments in proceedings before the Commission. 39 C.F.R. § 3010.140.

       224.     As reflected in the July 10 Stand-Up Talk, the July PPT, letters to Congress,

public statements, and internal memorandum, Defendants changed the nature of postal services

in July 2020. Defendants adopted new operational policies that, among other things, prohibit late

or extra trips by postal workers that are often necessary to keep the mail moving forward in the

mailstream, require carriers to adhere rigidly to start and stop times regardless of whether all

mail for their route has arrived or been delivered, and limit the use of overtime. As the July 10

Stand-Up Talk concedes, a consequence of the recent changes is that some mail will be “left

behind.” Before these changes, such results were “not typical.” And as Defendant DeJoy

concedes, these changes “had unintended consequences that impacted our overall service levels.”

       225.     Defendants’ recent changes to postal services have nationwide effect. The

changes reflected in the July 10 Stand-Up Take were to be communicated to “[e]very single

[Postal Service] employee . . . no matter what job they perform.” In subsequent letters to

Congress and internal memorandum, the Postal Service has confirmed that the changes

documented in the July 10 Stand-Up Talk are part of a nationwide change to the operation of

postal services.

       226.     Despite the recent nationwide changes to the nature of postal services, the Postal

Service did not first submit a proposal to the Commission or seek an advisory opinion before




                                                 60
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 61 of 68




implementing the changes, depriving the public of an opportunity to comment on the changes

before they took effect.

        227.     Because Defendants did not submit a proposal of the recently enacted changes to,

or seek an advisory opinion from, the Commission before the changes took effect, Defendants

acted beyond their statutory authority and the changes are ultra vires.

                                             COUNT II

                 Violation of Postal Reorganization Act – 39 U.S.C. §§ 101, 403

        228.     Plaintiffs incorporate by reference the foregoing paragraphs as if they were set

forth fully herein.

        229.     The PRA mandates that it “shall be the responsibility of the Postal Service to

maintain an efficient system of collection, sorting, and delivery of the mail nationwide.” 39

U.S.C. § 403(b)(1).

        230.     Under the PRA, the “Postal Service shall plan, develop, promote, and provide

adequate and efficient postal services at fair and reasonable rates and fees.” 39 U.S.C. § 403(a).

        231.     When “determining all policies for postal services, the Postal Service shall give

the highest consideration to the requirement for the most expeditious collection, transportation,

and delivery of important letter mail.” 39 U.S.C. § 101(e).

        232.     As reflected in the July 10 Stand-Up Talk, the July PPT, letters to Congress,

public statements, and internal memorandum, Defendants adopted new operational policies in

July 2020 that, among other things, prohibit late or extra trips by postal workers that are often

necessary to keep the mail moving forward in the mailstream, require carriers to adhere rigidly to

start and stop times regardless of whether all mail for their route has arrived or been delivered,

and limit the use of overtime. As the July 10 Stand-Up Talk concedes, a consequence of the




                                                  61
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 62 of 68




recent changes is that some mail will be “left behind.” Before these changes, such results were

“not typical.”

        233.     As reflected in the Marshall Letters, Defendants intend to abandon their

longstanding practice of giving Election Mail the highest priority regardless of the class of mail.

        234.     The policies adopted by Defendants in July 2020 undermine the Postal Service’s

“efficient system of collection, sorting, and delivery of the mail nationwide” and fail to “provide

adequate and efficient postal services.”

        235.     The policies adopted by Defendants in July 2020 also fail to “give the highest

consideration to the requirement for the most expeditious collection, transportation, and

delivery” of Election Mail, which is “important letter mail.”

        236.     As a result, Defendants acted beyond their statutory authority and the policy

changes are ultra vires.

                                             COUNT III

  Violations of the Elections Clause – U.S. Constitution, Article I, Section IV, Clause 1 &
          the Electors Clause – U.S. Constitution, Article II, Section I, Clause II

        237.     Plaintiffs incorporate by reference the foregoing paragraphs as if they were set

forth fully herein.

        238.     The Constitution’s Elections Clause vests authority in the States to regulate the

“The Times, Places and Manner of holding Elections for Senators and Representatives” that will

represent that State. U.S. Const. art. I, § 4, cl. 1. Only Congress may displace how a State has

chosen to regulate the time, place, and manner of a federal election. Id.

        239.     Plaintiffs have exercised their authority under the Elections Clause to allow voters

to vote by mail.




                                                  62
              Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 63 of 68




       240.     Congress has not passed any laws that conflict with Plaintiffs’ exercise of

authority under the Elections Clause.

       241.     The Constitution’s Electors Clause vests authority in the States to appoint “a

number of electors, equal to the whole number of Senators and Representatives to which the

State may be entitled in the Congress.” U.S. Const., art. II, § 1, cl. 2.

       242.     Plaintiffs have exercised their authority under the Electors Clause to appoint their

presidential electors based on the results of popular elections and have directed that voters may

cast ballots for presidential electors by mail.

       243.     Plaintiffs have exercised their authority under the Elections Clause and the

Electors Clause in reliance on the Postal Service’s history of timely delivering Election Mail and

treating Election Mail with the highest priority.

       244.     Defendants have abruptly and unlawfully impaired the operation of the postal

services and have acted to cast doubt on the Postal Service’s ability to facilitate mail-in voting.

       245.     As a result, Defendants have interfered with how Plaintiffs have exercised their

authority under the Elections Clause and thus violated Plaintiffs’ constitutional authority to set

the “Times, Places and Manner of holding Elections for Senators and Representatives.”

       246.     Defendants have further interfered with how Plaintiffs have exercised their

authority under the Electors Clause and thus violated Plaintiffs’ constitutional authority to

appoint presidential electors.




                                                    63
               Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 64 of 68




                                              COUNT IV

                      Violation of the 26th Amendment to the U.S. Constitution

        247.     Plaintiffs incorporate by reference the foregoing paragraphs as if they were set

forth fully herein.

        248.     The 26th Amendment to the U.S. Constitution guarantees that “The right of

citizens of the United States, who are eighteen years of age or older, to vote shall not be denied

or abridged by the United States or by any State on account of age.”

        249.     Plaintiffs have a sovereign interest in their elected officials best representing the

people of the respective States in the federal system, which Plaintiffs accomplish by exercising

their constitutional authority over the time, place, and manner of elections to maximize the

number of voters, including establishing voting by mail.

        250.     Defendants’ changes to postal services will significantly and disproportionately

harm older voters, who are more likely to vote by mail and more at risk of serious harm from

COVID-19.

        251.     Defendants made changes to the nature of postal services in a manner that

departed from normal procedure because Defendants did not first submit a proposal of the newly

implemented changes to the Commission.

        252.     Defendants’ recently implemented changes are intended to interfere with the

Plaintiffs’ ability to count votes cast by mail and to make voters in Plaintiff States, especially

senior citizens, less willing to vote by mail.

        253.     Because Defendants have acted in a way that disenfranchises voters on the basis

of age, Defendants have violated the 26th Amendment.




                                                   64
            Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 65 of 68




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs requests that this Court enter judgment in their favor and

grant the following relief:

       a. Declare that the operational and policy changes adopted by Defendants in July

           2020—which include prohibiting late or extra trips by postal workers that are often

           necessary to keep the mail moving forward in the mailstream, requiring carriers to

           adhere rigidly to start and stop times regardless of whether all mail for their route has

           arrived or been delivered, limiting the use of overtime, and failing to treat Election

           Mail with the highest priority—are unlawful;

       b. Vacate the operational and policy changes adopted by Defendants in July 2020;

       c. Preliminarily and permanently enjoin Defendants from:

              i.   Continuing to implement and enforce the operational and policy changes

                   adopted by Defendants in July 2020; failing to rescind these operational and

                   policy changes to the extent they have been implemented; and failing to

                   restore service to the levels provided before the unlawful changes;

             ii.   Instituting any changes with a nationwide or substantially nationwide effect

                   on delivery services without first seeking an advisory opinion from the PRC

                   pursuant to 39 U.S.C. § 3661 and seeking public input as required by the

                   statute and by regulation;

            iii.   Failing to adhere to the Postal Service’s longstanding practice of treating

                   Election Mail with the highest priority and as First-Class Mail regardless of

                   the class of mail;

             iv.   Failing to postmark every piece of Election Mail the day it is received by

                   USPS; and


                                                65
          Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 66 of 68




           v.     Prohibiting overtime, late trips, and extra trips during the week before, day of,

                  and 17 days after the November 2020 general election.

      d. Appoint an independent monitor to oversee Defendants’ compliance with the terms of

          the Court’s order;

      e. Award Plaintiffs reasonable costs, including attorneys’ fees; and

      f. Grant such other and further relief as the Court deems just and proper.


August 21, 2020                                  Respectfully submitted,

                                                 JOSH SHAPIRO
                                                 Attorney General
                                                 Commonwealth of Pennsylvania
                                                 MICHAEL J. FISCHER (Pa. Bar. No.
                                                 322311)
                                                 Chief Deputy Attorney General

                                                  s/ Aimee D. Thomson
                                                 AIMEE D. THOMSON (Pa. Bar. No.
                                                 326328)
                                                 RYAN B. SMITH (Pa. Bar. No. 324643)
                                                 JACOB B. BOYER (Pa. Bar. No. 324396)
                                                 Deputy Attorneys General
                                                 Office of Attorney General
                                                 1600 Arch Street, Suite 300
                                                 Philadelphia, PA 19103
                                                 (267) 374-2787
                                                 athomson@attorneygeneral.gov
                                                 Attorneys for Plaintiff Commonwealth of
                                                 Pennsylvania




                                               66
            Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 67 of 68




XAVIER BECERRA                                    KATHLEEN JENNINGS
Attorney General                                  Attorney General
State of California                               State of Delaware
MICHAEL NEWMAN                                    CHRISTIAN DOUGLAS WRIGHT
Senior Assistant Attorney General                 Director of Impact Litigation
SUSAN SLAGER                                      JILLIAN A. LAZAR
Supervising Deputy Attorney General               VANESSA L. GEORGE***
ANTHONY O’BRIEN**                                 Deputy Attorneys General
JASLEEN SINGH**                                   Delaware Department of Justice
LISA C. EHRLICH**                                 820 N. French Street, 5th Floor
Deputy Attorneys General                          Wilmington, DE 19801
Office of the Attorney General for the            (302) 577-8600
State of California                               Vanessa.Kassab@delaware.gov
455 Golden Gate Avenue, Suite 11000               Attorneys for Plaintiff State of Delaware
San Francisco, CA 94102
(415) 510-3489
Lisa.Ehrlich@doj.ca.gov
Attorneys for Plaintiff State of California


KARL A. RACINE                                    AARON M. FREY
Attorney General                                  Attorney General
District of Columbia                              State of Maine
KATHLEEN KONOPKA*                                 SUSAN P. HERMAN*
Deputy Attorney General, Public Advocacy          Chief Deputy Attorney General
Division                                          6 State House Station
BRENDAN B. DOWNES*                                Augusta, ME 04333-0006
Assistant Attorney General, Public Advocacy       T (207) 626-8814
Division                                          susan.herman@maine.gov
Office of the Attorney General for the District   Attorneys for Plaintiff State of Maine
of Columbia
400 6th St. NW
Washington, DC 20001
(202) 724-6610
Kathleen.Konopka@dc.gov
Attorneys for Plaintiff District of Columbia




                                                  67
           Case 2:20-cv-04096 Document 1 Filed 08/21/20 Page 68 of 68




MAURA HEALEY                                JOSHUA H. STEIN
Attorney General                            Attorney General
Commonwealth of Massachusetts               State of North Carolina
DAVID C. KRAVITZ*                           SRIPRIYA NARASIMHAN*
Deputy State Solicitor                      Deputy General Counsel
Office of Attorney General Maura Healey     SARAH G. BOYCE*
One Ashburton Place, 20th Floor             Deputy Solicitor General
Boston, MA 02108                            North Carolina Department of Justice
(617) 963-2427                              114 W. Edenton Street
david.kravitz@mass.gov                      Raleigh, NC 27603
Attorneys for Plaintiff Commonwealth of     (919) 716-6400
Massachusetts                               snarasimhan@ncdoj.gov
                                            Attorneys for Plaintiff State of North Carolina



*Appearing pro hac vice (applications
forthcoming)

**Appearing pro hac vice (applications
pending)

*** Application for admission forthcoming




                                            68
